EXHIBIT 10.1
AMENDED AND RESTATED
CONTRIBUTION AGREEMENT
by and among
MARTIN OPERATING PARTNERSHIP L.P.
MARTIN MIDSTREAM PARTNERS L.P.
CROSS OIL REFINING & MARKETING, INC.
and
MARTIN RESOURCE MANAGEMENT CORPORATION
November 25, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I CONTRIBUTION OF ASSETS
    1  
1.1 Contribution of Assets
    1  
1.2 Retained Assets; Retained Refinery Related Assets
    2  
1.3 Post-Closing Liabilities
    4  
1.4 Pre-Closing Liabilities
    4  
1.5 Nonassignable Licenses
    6  
1.6 Consideration
    6  
1.7 Taxes; Apportionments; Post-Closing Adjustments
    7  
1.8 Conditions Precedent and Time and Place of Closing
    8  
1.9 Execution and Delivery of Documents of Title
    8  
1.10 Closing Deliveries
    9  
 
       
ARTICLE II REPRESENTATIONS OF THE CONTRIBUTOR AND THE GUARANTOR
    12  
2.1 Organization
    12  
2.2 Execution and Delivery
    12  
2.3 Authority
    13  
2.4 No Conflicts
    13  
2.5 Governmental Approvals and Filings
    14  
2.6 Books and Records
    14  
2.7 Financial Statements
    14  
2.8 Absence of Changes
    15  
2.9 No Undisclosed Liabilities
    15  
2.10 Taxes
    15  
2.11 Legal Proceedings
    16  
2.12 Compliance With Laws and Orders
    16  
2.13 Real Property
    17  
2.14 Tangible Personal Property; Contributed Assets
    18  
2.15 Intellectual Property Rights
    18  
2.16 Contracts
    18  
2.17 Licenses
    19  
2.18 Insurance
    19  
2.19 Environmental Matters
    19  
2.20 Substantial Customers
    21  
2.21 No Powers of Attorney
    21  
2.22 Solvency
    21  
2.23 Government Contracts
    21  
2.24 Performance of Refining and Other Activities
    21  
2.25 Investment Representations
    22  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
    22  
3.1 Organization
    22  
3.2 Execution and Delivery
    22  
3.3 Authority
    23  

-i-



--------------------------------------------------------------------------------



 



              Page  
3.4 No Conflicts
    23  
3.5 Governmental Approvals and Filing
    23  
3.6 Units
    23  
3.7 Parent Disclosures
    24  
 
       
ARTICLE IV COVENANTS
    24  
4.1 Confidentiality
    24  
4.2 Reacquisition Option
    24  
4.3 Cooperation by the Parties
    27  
 
       
ARTICLE V INDEMNIFICATION
    29  
5.1 Indemnification by the Contributor and the Guarantor
    29  
5.2 Indemnification by the Acquiror
    29  
5.3 Procedures for Indemnification
    30  
5.4 Survival
    32  
5.5 Limitations on Indemnification
    32  
5.6 Inconsistent Provisions
    33  
5.7 Right to Indemnification Not Affected by Knowledge
    33  
5.8 SCOPE AND EXPRESS NEGLIGENCE AND STRICT LIABILITY
    33  
 
       
ARTICLE VI MISCELLANEOUS
    33  
6.1 Expenses
    34  
6.2 Notices
    34  
6.3 Amendments
    35  
6.4 Waiver
    35  
6.5 Headings
    35  
6.6 Nonassignability
    35  
6.7 Parties in Interest
    36  
6.8 Counterparts
    36  
6.9 Governing Law; Consent to Jurisdiction
    36  
6.10 Severability
    36  
6.11 Entire Agreement
    36  
6.12 English Language
    37  
6.13 Brokers
    37  
 
       
ARTICLE VII DEFINITIONS
    37  
7.1 Definitions
    37  
7.2 Other Terms
    43  
7.3 Other Definitional Provisions
    43  

-ii-



--------------------------------------------------------------------------------



 



Exhibits

         
Exhibit A
  —   Ingress/Egress Easement
Exhibit B
  —   Form of Title Commitment
Exhibit C
  —   Form of Survey (Including Surveyor Certification)
Exhibit D
  —   Terms of Subordinated Units
Exhibit E
  —   Bill of Sale
Exhibit F
  —   Special Warranty Deed
Exhibit G
  —   Noncompetition Agreement
Exhibit H
  —   Tolling Agreement
 
        Disclosure Schedule
 
       
Section 1.1(a)
      Tangible Property
Section 1.1(b)
      Owned Real Property
Section 1.1(d)
      Assigned Licenses
Schedule 1.7(b)
      Certain Prepaid Rents and Deposits
Section 2.3
      Authority
Section 2.4
      No Conflicts
Section 2.5
      Governmental Approvals
Section 2.7
      Financial Statements
Section 2.8
      Absence of Changes
Section 2.9
      Undisclosed Liabilities
Section 2.11
      Legal Proceedings
Section 2.13
      Real Property
Section 2.14
      Tangible Personal Property
Section 2.15
      Intellectual Property Rights
Section 2.17
      Licenses
Section 2.18
      Insurance
Section 2.19
      Environmental
Section 2.20
      Substantial Customers

-iii-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
CONTRIBUTION AGREEMENT
     This Amended and Restated Contribution Agreement (the “Agreement”), dated
as of November 25, 2009, is entered into by and among Martin Operating
Partnership L.P., a Delaware limited partnership (the “Acquiror”), Cross Oil
Refining & Marketing, Inc., a Delaware corporation (the “Contributor”), Martin
Resource Management Corporation, a Texas corporation and the parent of the
Contributor (the “Guarantor”), and Martin Midstream Partners L.P., a Delaware
limited partnership and the parent of the Acquiror (the “Parent”). Capitalized
terms used herein shall have the meanings set forth in Article VII.
RECITALS
     WHEREAS, the Acquiror, the Parent, the Contributor and the Guarantor are
parties to that certain Contribution Agreement dated November 4, 2009 (the
“Initial Agreement”); and
     WHEREAS, the Acquiror, the Parent, the Contributor and the Guarantor have
determined that it is in their respective best interests for the Contributor to
contribute to the Parent and for the Parent to contribute to the Acquiror, and
for the Acquiror to acquire and accept, certain of the Contributor’s assets
relating to the Contributor’s naphthenic lube refinery (the “Refinery”) located
in Ouachita County, Arkansas, on the terms and conditions contained in this
Agreement (the “Contribution”); and
     WHEREAS, in order to more efficiently effect the Contribution, the Parties
have agreed that the Contributor shall, at the direction of the Parent, make a
direct assignment of the Contributed Assets to the Acquiror; and
     WHEREAS, the Parties intend for the Contribution to be treated for U.S.
federal and state income tax purposes as a contribution of property by the
Contributor to the Parent in exchange for Units of the Parent as described in
Section 721(a) of the Internal Revenue Code of 1986, as amended (the “Code”);
and
     WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the Contribution; and
     WHEREAS, this Agreement amends and restates in its entirety the Initial
Agreement;
     NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements set forth herein, the Contributor, the Acquiror, the
Guarantor and the Parent agree as follows:
ARTICLE I
CONTRIBUTION OF ASSETS
     1.1 Contribution of Assets.

1



--------------------------------------------------------------------------------



 



     Upon the terms and subject to the conditions contained in this Agreement,
at the Closing the Contributor, in exchange for the delivery of the Contribution
Consideration by the Parent to the Contributor, shall contribute, assign,
transfer and convey to the Acquiror, and the Acquiror shall acquire and accept
from the Contributor, the following assets of the Contributor relating to the
Refinery, free and clear of all Liens except Permitted Liens, and excluding the
Retained Assets (collectively, the “Contributed Assets”):
     (a) all tangible assets, personal property, fixtures and equipment listed
in Section 1.1(a) of the Disclosure Schedule (the “Tangible Property”);
     (b) all tracts or parcels of land listed and described in Section 1.1(b) of
the Disclosure Schedule, together with (i) any reversionary rights attributable
thereto; (ii) all claims or demands whatsoever of the Contributor either in law
or in equity in or to such land; (iii) all buildings, improvements, fixtures,
storage tanks, pipelines, valves, meters, measurement stations, equipment,
electrical facilities, storage and shipping facilities, transformers, power
lines, rectifiers, busbars, housings, circuit breakers and all other fixed
assets, fixtures and equipment of every type and description owned by the
Contributor and located on or affixed or attached to such land (collectively,
the “Owned Real Property”);
     (c) any and all of the Contributor’s Books and Records that relate
principally to the Contributed Assets (the “Assigned Books and Records”),
excluding any Books and Records of the Contributor that relate principally to
(i) organizational or governance proceedings of the Contributor, (ii) the
Retained Assets or (iii) the Pre-Closing Liabilities;
     (d) subject to Section 1.5, the Licenses that relate to the ownership or
operation of the Contributed Assets listed in Section 1.1(d) of the Disclosure
Schedule (the “Assigned Licenses”);
     (e) all of the Contributor’s rights and interest in insurance proceeds that
may be payable in respect of the Contributed Assets under the insurance policies
of the Contributor, excluding any insurance proceeds payable in respect of the
Retained Assets (“Insurance Proceeds”);
     (f) all liens and security interests in favor of the Contributor, whether
choate or inchoate, under any law, rule or regulation arising from the
ownership, operation or use of any of the Contributed Assets; and
     (g) all of the Contributor’s rights and interest pertaining to any
counterclaims, set-offs, third party indemnities or defenses that the
Contributor may have with respect to the Post-Closing Liabilities or the
Contributed Assets.
     1.2 Retained Assets; Retained Refinery Related Assets.
     (a) The Contributor will retain ownership of all assets not specifically
identified in Section 1.1 as Contributed Assets (collectively, the “Retained
Assets”), including, without limitation items of working capital (including
Stock and Product in

2



--------------------------------------------------------------------------------



 



storage or in the process of being refined), all supply and sales contracts, and
all receivables.
     (b) For the avoidance of doubt, the Retained Assets shall specifically
include as they relate to the Contributed Assets (i) all of the interest of the
Contributor in any land in the beds of any public streets, public roads or
public waterways in front of or adjoining (but not located on) such land;
(ii) any easements, licenses or rights-of-way appurtenant to such land and all
water, wastewater, sewer, sanitary sewer and other utility rights related to
such land; and (iii) all buildings, improvements, fixtures, storage tanks,
pipelines, valves, meters, measurement stations and equipment, electrical
facilities, storage and shipping facilities, transformers, power lines,
rectifiers, busbars, housings, circuit breakers and all other fixed assets,
fixtures and equipment of every type and description owned by the Contributor
and used in connection the Owned Real Property, but not located thereon
(collectively, the “Retained Refinery Related Assets”).
     (c) As part of the Contribution, the Contributor hereby grants to the
Acquiror (as well as any transferee thereof that acquires the entirety of the
Contributed Assets from the Acquiror), solely in connection with and during the
term of the Acquiror’s or such transferee’s ownership of the Contributed Assets,
the right to receive necessary support and services through the use, access and
operation of the Retained Refinery Related Assets. The use and operation of and
access to the Retained Refinery Related Assets by the Acquiror or such
transferee shall be coordinated by and through officers of the Guarantor and the
Parent, acting in good faith. Any disputes regarding such use, access and
operation shall be promptly resolved by the respective Boards of Directors of
the Guarantor and the Parent, or in the event of a transferee, the board of
directors (or similar governing body) of such transferee, with the Conflicts
Committee of Parent having the right to have a representative present at any
discussions with respect to such resolution. While the Tolling Agreement is in
effect, such support and services shall be provided by the Contributor as
incidental services in connection with the refining of the Contributor’s product
and without any compensation. Upon the termination of the Tolling Agreement, the
Contributor, or any transferee of the Contributor, will provide the support and
services to the Acquiror, or any successor of the Acquiror, pursuant to mutually
agreeable commercial terms that are consistent with similarly situated service
providers. The Contributor agrees that it will cause any transferee or successor
of the Contributor to be bound by the provisions of this subsection (c) through
the execution of an agreement by such transferee or successor and the Acquiror
or Acquiror’s successor. In addition, the Contributor agrees that it will not
place any Liens on any of the Retained Refinery Related Assets unless the
Contributor has delivered to the Owner a subordination agreement, in a form
reasonably satisfactory to the Owner, reflecting that the Owner’s rights under
this Section 4.4 will not be affected by such Lien.
     (d) As a further part of the Contribution, the Contributor shall provide
the Acquiror (as well as any transferee thereof that acquires the entirety of
the Contributed Assets from the Acquiror), with a recordable ingress/egress
easement, substantially in the form attached hereto as Exhibit A, with such
changes as are reasonably necessary and requested by Acquiror and agreed to by
Contributor, that will permit the Acquiror or such transferee to access the
Owned Real Property through and over specified portions of the

3



--------------------------------------------------------------------------------



 



Contributor’s real property included as part of the Retained Assets in
connection with the Acquiror’s or such transferee’s ownership, use and operation
of the Contributed Assets (the “Ingress/Egress Easement”).
     1.3 Post-Closing Liabilities.
          Subject to the terms and conditions of this Agreement, at Closing, the
Acquiror will assume and agree to pay, perform and discharge when due from and
after the Closing Date only the following obligations and Liabilities
(collectively, the “Post-Closing Liabilities”):
     (a) any obligations or Liabilities that initially occur and are
attributable solely to the period after Closing (and that do not relate to arise
out of any breach of any representation of the Contributor and the Guarantor
hereunder) in respect of the Assigned Licenses transferred and assigned to
Acquiror hereunder in conformity with the provisions of such Assigned Licenses;
and
     (b) any obligations or Liabilities that pertain to the ownership, operation
or use of the Contributed Assets by the Acquiror arising from any acts,
omissions, events, conditions or circumstances that initially occur and are
solely attributable to the period after the Closing.
     The Contributor agrees to satisfy and discharge all obligations and
Liabilities that are not assumed by Acquiror pursuant to the terms of this
Agreement, whether known as of the date hereof or thereafter determined,
including the Pre-Closing Liabilities. The Contributor represents and warrants
to the Acquiror that all payments due and all obligations to be performed prior
to or as of the Closing Date in respect of the Assigned Licenses and the other
Contributed Assets have been timely made and performed.
     1.4 Pre-Closing Liabilities.
     It is expressly understood and agreed that the Acquiror shall not be
obligated to pay, perform or discharge, and the Contributor shall retain, all
obligations and Liabilities of the Contributor other than the Post-Closing
Liabilities, including, without limitation, the following (collectively, the
“Pre-Closing Liabilities”):
     (a) Liabilities of the Guarantor and the Contributor relating to
indebtedness for borrowed money or bonds (including, without limitation,
industrial revenue bonds, that in any respect relate to the Contributed Assets)
whether or not such Liabilities are reflected on the Financial Statements and
all other Liabilities of the Guarantor and the Contributor not disclosed on the
Financial Statements;
     (b) Liabilities resulting from, constituting or relating to a breach of any
of the representations, warranties, covenants or agreements of the Contributor
or the Guarantor under this Agreement or any of the Related Agreements;
     (c) Liabilities for any federal, state, local, foreign or other Taxes of
the Guarantor and the Contributor (i) incurred or relating to periods ending on
or prior to the Closing, (ii) arising in connection with the consummation of the
transactions

4



--------------------------------------------------------------------------------



 



contemplated by this Agreement or any of the Related Agreements, or
(iii) arising or relating to any of the Retained Assets;
     (d) notwithstanding Section 2.19, Liabilities for all environmental,
ecological, natural resource, health, safety, products liability or other
Claims, conditions or obligations pertaining to the Guarantor or the Contributor
or the Contributed Assets that relate to time periods, circumstances, acts,
omissions or events occurring prior to the Closing, including, without
limitation, any and all Losses (i) resulting from or arising out of any
Environmental Action that relates to any violations of Environmental Laws or
Environmental Permits on or prior to the Closing or (ii) incurred as a result of
the presence of any Hazardous Materials at, in, on, under or around any of the
Contributed Assets or other facilities of the Guarantor of the Contributor on or
prior to the Closing, or the disposal of any Hazardous Materials generated in
connection with the Contributed Assets prior to the Closing (including, without
limitation, any investigation, monitoring, containment, remediation, cleanup or
removal thereof after the Closing);
     (e) Liabilities for warranty claims, quality-related claims or other
similar claims arising out of or relating to events or circumstances on or prior
to the Closing and relating to the Contributed Assets;
     (f) Liabilities based on any actual or alleged tortuous or illegal conduct
by or on behalf of the Guarantor, the Contributor or their respective its
Affiliates, shareholders, officers, directors, independent contractors or
agents;
     (g) Liabilities incurred by the Guarantor or the Contributor in connection
with the negotiation, execution or performance of this Agreement or any of the
Related Agreements, including, without limitation, all legal, accounting,
brokers’, finders’ and other professional fees and expenses;
     (h) Liabilities incurred by the Guarantor or the Contributor after the
Closing, including Liabilities relating to the Retained Assets;
     (i) Liabilities with respect to any of the Guarantor’s or the Contributor’s
employees (and employees of their respective Affiliates), including, without
limitation, wages, salaries, federal withholding and social security taxes,
worker’s compensation, unemployment compensation, employee benefit plans,
termination costs, accrued vacation and Liabilities under any employee benefit
plans, all in any way relating to (i) events occurring on, prior to or after the
Closing, and (ii) the employment of employees by the Guarantor or the
Contributor or their respective Affiliates regardless of when any Claim relating
to any such Liabilities may arise;
     (j) Liabilities, including any Liability pursuant to any Claim, litigation
or proceeding (other than those for which either the Contributor is being
indemnified by the Acquiror hereunder), that pertain to (i) contractual or other
obligations of the Guarantor or the Contributor or (ii) the ownership or
operation of the Contributed Assets, in each case arising from any acts,
omissions, events, conditions or circumstances occurring on or before or
relating to or attributable to the period on or before the Closing;

5



--------------------------------------------------------------------------------



 



     (k) Liabilities relating to the Owned Real Property and/or any agreements,
easements, rights of way or other restrictions encumbering the Owned Real
Property arising out of or relating or attributable to events or circumstances
on or prior to the Closing;
     (l) Liabilities, Losses, and costs related to providing studies and reports
for and obtaining proper and timely assignment, transfer or new application by
Acquiror for applicable Licenses;
     (m) Liabilities and Losses due to the Contributed Assets not being in good
working order and in compliance with applicable Laws as of the date of Closing;
and
     (n) Liabilities, Losses and all costs related to repair or replacement of
existing equipment and improvements and acquisition and installation of new
equipment required because of a future re-interpretation of Laws (but not
necessarily the relevant interpretations thereof) that were in existence as of
the date of Closing.
     1.5 Nonassignable Licenses.
     If any Assigned Licenses are not by their respective terms assignable, the
Contributor agrees to use its reasonable best efforts to obtain, or cause to be
obtained, prior to the Closing Date, any written consents necessary to convey to
the Acquiror the benefit thereof. The Acquiror shall cooperate with the
Contributor, in such manner as may be reasonably requested, in connection
therewith, including, without limitation, discussions and negotiations with all
Persons with the authority to grant or withhold consent. To the extent that any
such consents cannot be obtained, the Contributor and the Acquiror will use
their reasonable best efforts (but in no event shall the Contributor or the
Acquiror be required to pay any amounts in connection therewith) to take such
actions as may be possible without violation or breach of any such nonassignable
Assigned Licenses to effectively grant the Acquiror the economic benefits of
such Assigned Licenses.
     1.6 Consideration.
     Upon the terms and subject to the conditions contained in this Agreement,
at the Closing the Parent, in exchange for the conveyance of the Contributed
Assets by the Contributor to the Acquiror, shall issue and deliver to the
Contributor, and the Contributor shall acquire and accept from the Parent, the
following consideration, free and clear of all Liens except Permitted Liens
(collectively, the “Contribution Consideration”):
     (a) the number of Common Units of the Parent (having the rights and terms
specified in the Parent’s governing partnership documentation) determined by
dividing $22,500,000 by the Unit Market Price; and
     (b) the number of Subordinated Units of the Parent (having the rights and
terms specified in Exhibit D attached hereto) determined by dividing $22,500,000
(as reduced for any adjustments required under Section 1.8(b)) by 90% of the
Unit Market Price.

6



--------------------------------------------------------------------------------



 



Any Units delivered to the Contributor hereunder shall be “restricted
securities” within the meaning of federal and state securities laws and the
Contributor acknowledges and agrees that such Units will not be freely tradable
and may not be sold, pledged (other than a pledge to Amegy Bank National
Association in its capacity as administrative agent under the Contributor’s
Credit Agreement), gifted or otherwise transferred or disposed of unless any
such transaction is registered or qualified under applicable federal and state
securities laws or such transaction is exempt from such registration or
qualification as evidenced by a written opinion of counsel addressed to the
Parent, which counsel and opinion shall be reasonably acceptable to the Parent.
Any certificate representing such Units will bear a restrictive legend to the
foregoing effects. In the event that the Contributor is entitled to any
fractional Units based upon the calculation of the number of Units to be
delivered pursuant to this Section 1.6, such fractional Units shall be rounded
to the nearest whole number and the Contributor shall be entitled to received a
number of Units equal to such whole number.
     1.7 Taxes; Apportionments; Post-Closing Adjustments.
     (a) All sales, use, transfer, filing, recordation, registration and similar
Taxes and fees arising from or associated with the transactions contemplated by
this Agreement, whether levied on the Acquiror or the Contributor or their
respective Affiliates, shall be paid by the Contributor, and the Contributor
shall file all necessary documentation with respect to, and make all payments
of, such Taxes and fees on a timely basis.
     (b) At the Closing, the following items (which are described and quantified
in Schedule 1.7(b)), to the extent they relate to the Contributed Assets and
except as otherwise provided for in this Agreement, shall be apportioned as of
11:59 p.m. on the day preceding the Closing Date: property taxes, rents,
prepayments from customers, prepayments to suppliers and other prepayments,
deposits and expenses under any of the Assigned Licenses; and such other items
as are customarily apportioned in connection with the sale of similar property,
all such items prior to such time being for the account of the Contributor and
all such items after such time being for the account of the Acquiror. At the
Closing, the dollar amount of Subordinated Units set forth in Section 1.6(b)
shall be reduced by the amount owing by Contributor under this Section 1.7(b).
If any such items cannot accurately be apportioned at the Closing or prior
thereto, or if it is later determined that such apportionment at Closing was not
accurate, such items shall be apportioned or reapportioned, as the case may be,
as soon as practicable after the Closing Date or the date on which the
apportionment error is discovered, as applicable, but in no event more than
120 days after the Closing Date. Any amounts received by, or other consideration
given to, the Parent or the Acquiror after the Closing with respect to the
Retained Assets or the operation of to the Contributed Assets prior to the
Closing shall be held by the Parent or the Acquiror in trust for the Contributor
until promptly paid to the Contributor. Likewise, any amounts received by, or
other consideration given to, the Guarantor or the Contributor after the Closing
with respect to the Contributed Assets or the operation of the Contributed
Assets after the Closing shall be held by the Guarantor or the Contributor in
trust for the Acquiror until promptly paid to the Acquiror.

7



--------------------------------------------------------------------------------



 



     1.8 Conditions Precedent and Time and Place of Closing.
     (a) Acquiror’s and Parent’s obligation to close this transaction is
conditioned upon each of the following having occurred:
     (i) Delivery of a certificate from Contributor and Guarantor that all
Contributed Assets are in good working order and in compliance with applicable
Laws;
     (ii) Delivery of written confirmation from Contributor and Guarantor that
all Licenses required for Acquiror’s operation of the Contributed Assets have
been, at Contributor’s and Guarantor’s cost, obtained and/or properly assigned
over to Acquiror such that it can legally operate the Contributed Assets in the
manner necessary to provide the services to Contributor hereunder.
Notwithstanding the foregoing conditions to Closing, Acquiror and Parent can, in
their sole and exclusive discretion, waive, modify or accept partial completion
of the respective conditions if Contributor and Guarantor provide an indemnity
and post closing completion agreement in form acceptable to Acquiror and Parent
wherein Contributor and Guarantor agree to (y) indemnify, defend and hold
Acquiror and Parent and their respective subsidiaries and affiliates harmless
from Liabilities and Losses arising out of operation of the respective
Contributed Assets for which licensing is required but which has not been
obtained or which have not been placed in good working order and in compliance
with applicable Laws; and (z) diligently continue to seek to obtain the
assignment of the necessary Licenses and to complete the required repairs,
replacements and improvements to the Contributed Assets. These obligations and
indemnities shall survive Closing, termination and expiration of this Agreement.
     (b) The closing of the transactions described in this Article I (the
“Closing”) shall take place at the offices of Baker Botts L.L.P., 2001 Ross
Avenue, Suite 1100, Dallas, Texas 75201 at 10:00 a.m., Central Time, on November
25, 2009, or at such other place or time as the parties hereto may agree. The
date upon which the Closing actually occurs is hereinafter referred to as the
“Closing Date.” Subject to the occurrence of the Closing, all transactions
hereunder shall be deemed to have occurred as of 12:01 a.m., Central Time, on
the Closing Date.
     1.9 Execution and Delivery of Documents of Title.
     At the Closing, the Contributor and the Acquiror shall execute and deliver
a Bill of Sale, in the form attached hereto as Exhibit E (the “Bill of Sale”), a
Special Warranty Deed, in the form attached hereto as Exhibit F (the “Deed”),
and the Ingress/Egress Easement. In addition, the Contributor will execute and
deliver to the Acquiror such deeds, conveyances, certificates of title,
assignments, assurances and other instruments and documents as the Acquiror
and/or the Title Company may reasonably request in order to effect the
contribution, conveyance and transfer of the Contributed Assets from the
Contributor to the Acquiror. Such instruments and documents shall be sufficient
to convey to the Acquiror title to the Contributed Assets, free and clear of any
Liens other than Permitted Liens. The Contributor will, from time to time after
the

8



--------------------------------------------------------------------------------



 



Closing Date, take such additional actions and execute and deliver such further
documents as the Acquiror may reasonably request in order more effectively to
contribute, transfer and convey the Contributed Assets to the Acquiror and to
place the Acquiror in position to operate and control all of the Contributed
Assets.
     1.10 Closing Deliveries.
     (a) At the Closing, the Guarantor or the Contributor, as applicable, shall
execute and deliver, or cause to be executed and delivered, to the Parent and
the Acquiror, as applicable:
     (i) Duly executed copies of all consents, approvals and releases required
for the consummation of the transactions contemplated by this Agreement and the
Related Agreements and to permit the Acquiror to acquire all of the Contributed
Assets, without violating any Contract or License of the Contributor or any
Laws, including, without limitation, Environmental Laws, Environmental Permits
and any other requirement of any Governmental or Regulatory Authority.
Additionally, any financing statement terminations and/or releases shall have
been filed as necessary to remove any Liens applicable to the Contributed
Assets;
     (ii) Prior to the date of this Agreement, the Contributor has delivered to
the Acquiror (A) a commitment for a title policy issued by Title Guaranty
Company, El Dorado, Arkansas (the “Title Company”) with respect to the Owned
Real Property, insuring title of the Owned Real Property (and specifically
insuring as an insured parcel any easements benefiting the Owned Real Property)
to be in the Acquiror as of the Closing Date, subject only to those exceptions
approved by the Acquiror in writing and (B) copies of the title exception
documents referenced in the commitments with respect thereto. Prior to the
Closing, the Acquiror will submit any reasonable objections it has with respect
to such exceptions that are noted in the commitment. Based on the foregoing, the
Contributor and the Acquiror will cooperate to mutually agree upon the final
form of such title commitment which shall be substantially in the form attached
hereto as Exhibit B (the “Title Commitment”). At the Closing, the Contributor
shall provide to the Acquiror an ALTA Owner’s Policy of Title Insurance in the
form contemplated by the Title Commitment (the “Owner’s Policy”), together with
a mortgagee’s policy (the “Mortgagee Policy”) in favor of the Royal Bank of
Canada, as administrative agent under the Parent’s credit facility, with such
endorsements as are specified in the Title Commitment and as may be reasonably
requested by such administrative agent (the Owner’s Policy and the Mortgagee’s
Policy being referred to herein collectively as, the “Title Policies”), issued
by the Title Company and insuring the Owned Real Property (and specifically
insuring as an insured parcel any easements benefiting the Owned Real Property),
subject only to those exceptions previously approved by the Acquiror in writing,
in the aggregate amount of $45,000,000. The Contributor shall be responsible for
the payment of all costs and expenses associated the Owner’s Policy, and the
Acquiror shall be responsible for the payment of all costs and expenses
associated

9



--------------------------------------------------------------------------------



 



with the Mortgagee Policy. The Contributor shall deliver to the Acquiror and the
Title Company any further affidavits, agreements, current survey(s) and
assurances necessary to issue the Title Policies;
     (iii) Prior to the date of this Agreement, the Contributor, at its expense,
has delivered to the Acquiror a current survey of the Owned Real Property made
by a registered professional land surveyor that meets the requirements of the
Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys jointly
established by the American Land Title Association, the American Congress on
Surveying and Mapping and the National Society of Professional Surveyors. Prior
to the date of this Agreement, the Acquiror has submitted any objections it had
with respect to such survey. Based on the foregoing, the Contributor and the
Acquiror will cooperate to mutually agree upon the final form of such survey,
including the form of surveyor certification noted thereon, which shall be in
substantially the form attached hereto as Exhibit C (the “Survey”). At the
Closing, the final form of the Survey shall be delivered by the Contributor to
the Acquiror;
     (iv) All consents, approvals and/or waivers necessary to assign or transfer
to the Acquiror any and all assignable or transferable Contracts, Licenses,
Environmental Permits or other permissions of Governmental or Regulatory
Authorities;
     (v) Certification of the Contributor’s non-foreign status as set forth in
Treasury Regulation Section 1.1445-2(b);
     (vi) The documents contemplated by Section 1.9 of this Agreement;
     (vii) Written instruments in form and substance reasonably acceptable to
Acquiror pursuant to which all liens and security interests granted by the
Contributor or the Guarantor with respect to the Contributed Assets are
terminated and released and authorizing the filing of all UCC-3 termination
statements which may be necessary or appropriate to evidence any such
termination and release;
     (viii) Certified resolutions of the board of directors of the Contributor
and the Guarantor authorizing the transactions described herein and in the
Related Agreements;
     (ix) A cross receipt evidencing receipt of the Units representing the
Contribution Consideration from the Parent;
     (x) A certificate executed by the Contributor and the Guarantor to the
effect that each of the Contributor’s and the Guarantor’s representations and
warranties contained herein is true, complete and accurate in all respects as of
the Closing Date as if made on the Closing Date and that the Guarantor and the
Contributor have complied with all of their respective covenants to be performed
hereunder prior to Closing

10



--------------------------------------------------------------------------------



 



     (xi) A copy of the certificate previously executed by the Contributor and
the Guarantor on the date of this Agreement, and reconfirmed by such parties as
of the Closing Date, to the effect that, at the Closing Date, the transactions
contemplated by this Agreement shall not result in any balance sheet impairment
to the Guarantor;
     (xii) A copy of the prior opinion of Raymond James & Associates, Inc. dated
as of the date of this Agreement, stating that the consideration collectively
received by the Contributor and the Guarantor in connection with the
contribution of the assets under this Agreement, is fair, from a financial point
of view, to the Contributor and Guarantor, collectively;
     (xiii) Such further instruments and documents, normal and customary for
transactions such as those contemplated by this Agreement, as may be reasonably
required for the Parent and the Acquiror to consummate the transactions
contemplated hereby, including, without limitation, certificates issued by the
appropriate Governmental or Regulatory Authorities in the Guarantor’s or the
Contributor’s jurisdiction of incorporation, certifying the valid existence and
good standing of the Guarantor and the Contributor;
     (xiv) The Noncompetition Agreement, in the form attached hereto as Exhibit
G (the “Noncompetition Agreement”);
     (xv) The Tolling Agreement, the form attached hereto as Exhibit H (the
“Tolling Agreement”); and
     (xvi) An amendment to the Omnibus Agreement revising the definition of the
term “Business” used therein to include the refining of crude oil into Products
as defined in the Tolling Agreement.
     (b) At the Closing, the Acquiror and the Parent, as applicable, shall
execute and deliver, or cause to be executed and delivered, to the Guarantor and
the Contributor, as applicable:
     (i) The certificates for the Units representing the Contribution
Consideration to be issued by the Parent to the Contributor, together with any
amendments to the organizational documents of Parent required in connection with
the issuance of the Units;
     (ii) The Noncompetition Agreement;
     (iii) The Tolling Agreement;
     (iv) Certified resolutions of each of the general partner of the Acquiror
and the Parent authorizing the transactions described herein and in the Related
Agreements;

11



--------------------------------------------------------------------------------



 



     (v) Certified resolutions of the Conflicts Committee of the board of
directors of the general partner of the Parent authorizing the transactions
described herein and in the Related Agreements and stating that such
transactions are fair and reasonable to the Parent;
     (vi) A certificate executed by the Acquiror and the Parent to the effect
that each of the Acquiror’s and the Parent’s representations and warranties
contained herein is true, complete and accurate in all respects as of the
Closing Date as if made on the Closing Date and that Parent and the Acquiror
have complied with all of their respective covenants to be performed hereunder
prior to Closing;
     (vii) A copy of the prior opinion of Houlihan Lokey Howard & Zukin
Financial Advisors, Inc. (“Houlihan Lokey”), dated as of the date of this
Agreement, stating that the consideration to be received by the Parent in
exchange for the issuance of the Units pursuant to the Agreement is fair to the
Parent from a financial point of view, together with confirmation by Acquiror
and Parent that Houlihan Lokey has not withdrawn, modified or qualified such
opinion; and
     (viii) Such further instruments and documents, normal and customary for
transactions such as those contemplated by this Agreement, as may be reasonably
required for the Guarantor and the Contributor to consummate the transactions
contemplated hereby.
ARTICLE II
REPRESENTATIONS OF THE CONTRIBUTOR AND THE GUARANTOR
     In order to induce the Parent and the Acquiror to enter into this
Agreement, the Contributor and the Guarantor, jointly and severally, hereby make
the representations and warranties set forth below. The Guarantor and the
Contributor have delivered to the Parent and the Acquiror the Disclosure
Schedule on the date of this Agreement. The disclosures in the Disclosure
Schedule relate only to the representations and warranties in the section of
this Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement. Except as expressly set forth in
those sections of the Disclosure Schedule corresponding to the sections below:
     2.1 Organization.
     Each of the Contributor and the Guarantor is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation. Each of the Contributor and the Guarantor has full power,
authority and capacity to execute and deliver this Agreement and the Related
Agreements to which it is a party and to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
     2.2 Execution and Delivery.
     The execution, delivery and performance of this Agreement and the Related
Agreements by each of the Contributor and the Guarantor and the consummation of
the transactions

12



--------------------------------------------------------------------------------



 



contemplated hereby and thereby have been duly authorized and approved by the
Board of Directors of the Contributor and the Guarantor, and no other corporate
action on the part of the Contributor or the Guarantor is necessary to authorize
the execution, delivery and performance of this Agreement and the Related
Agreements by the Contributor and the Guarantor and the consummation of the
transactions contemplated hereby and thereby. This Agreement has been duly and
validly executed and delivered by the Contributor and the Guarantor and
constitutes, and upon the execution and delivery by the Contributor of the
Related Agreements, the Related Agreements will constitute, the legal, valid and
binding obligations of the Contributor and the Guarantor, as the case may be,
enforceable against each of them in accordance with their terms, assuming valid
execution and delivery of this Agreement and the Related Agreements by the
Acquiror, and except as enforceability may be limited by bankruptcy, insolvency,
reorganizations, moratorium or other Laws affecting creditors’ rights generally.
     2.3 Authority.
     (a) The Contributor has full corporate power and authority to own and
operate the Contributed Assets. The Contributor is duly qualified, licensed or
admitted to do business and is in good standing in those jurisdictions specified
in Section 2.3 of the Disclosure Schedule, which are the only jurisdictions in
which the ownership, use or leasing of its assets and properties or the conduct
or nature of its business, makes such qualification, licensing or admission
necessary. The name of each director and officer of the Contributor on the date
hereof, and the position with the Contributor held by each, are listed in
Section 2.3 of the Disclosure Schedule. The Contributor has, prior to the
execution of this Agreement, delivered to the Acquiror true and complete copies
of its certificate of incorporation and bylaws as in effect on the date hereof.
     (b) The Contributor does not presently own, of record or beneficially, or
control, directly or indirectly, any capital stock, securities convertible into
or exchangeable for capital stock or any other equity interest in any Person
that has an interest, either beneficially or of record, in any of the
Contributed Assets (individually, a “Subsidiary”).
     (c) The Guarantor owns, beneficially and of record, all of the outstanding
capital stock of the Contributor.
     2.4 No Conflicts.
     The execution and delivery by the Contributor and the Guarantor of this
Agreement and the Related Agreements, the performance of their respective
obligations under this Agreement and such Related Agreements and the
consummation of the transactions contemplated hereby and thereby do not and will
not:
     (a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the applicable certificate of incorporation or
bylaws of the Contributor or the Guarantor;
     (b) subject to obtaining the consents, approvals and actions, making the
filings and giving the notices disclosed in Section 2.4 of the Disclosure
Schedule, conflict with

13



--------------------------------------------------------------------------------



 



or result in a violation or breach of any term or provision of any License, Law
or Order applicable to the Contributor, the Guarantor or any of the Contributed
Assets; or
     (c) except as disclosed in Section 2.4 of the Disclosure Schedule,
(i) conflict with or result in a violation or breach of, (ii) constitute (with
or without notice or lapse of time or both) a default under, (iii) require the
Contributor or the Guarantor to obtain any consent, approval or action of, make
any filing with or give any notice to any Person as a result or under the terms
of, (iv) result in or give to any Person any right of termination, cancellation,
acceleration or modification in or with respect to, (v) result in or give to any
Person any additional rights or entitlement to increased, additional accelerated
or guaranteed payments under, or (vi) result in the creation or imposition of
any Lien upon the Contributor or any of the Contributed Assets under any
Contract or License to which the Contributor or Guarantor is a party or by which
any of the Contributor’s or Grantor’s Assets or Properties are bound.
     2.5 Governmental Approvals and Filings.
     Except as set forth in Section 2.5 of the Disclosure Schedule, no consent,
approval or action of, filing with or notice to any Governmental or Regulatory
Authority on the part of the Contributor or the Guarantor is required in
connection with the execution, delivery and performance of this Agreement or any
of the Related Agreements or the consummation of the transactions contemplated
hereby or thereby.
     2.6 Books and Records.
     The Assigned Books and Records of the Contributor as provided to the
Acquiror prior to the execution of this Agreement are true and complete and have
been maintained in accordance with sound business practices.
     2.7 Financial Statements.
     (a) Attached hereto as Section 2.7 of the Disclosure Schedule are true and
complete copies of the following financial statements: (i) an audited balance
sheet as of, and audited statements of income, cash flow and stockholders’
equity of the Contributor for, the year ended December 31, 2008, (ii) an
unaudited balance sheet as of, and unaudited statements of income, cash flow and
stockholders’ equity of the Contributor for, the eight months ended August 31,
2009, and (iii) unaudited financial statements relating to the Refinery’s
operations as of and for the eight month period ended August 31, 2009
(collectively, the “Financial Statements”).
     (b) The Financial Statements (i) are true, accurate, correct and complete
and in accordance with the books and records of the Contributor, (ii) represent
bona fide transactions effected in the ordinary course of business, (iii) do not
affect any write-ups or write-downs that are not disclosed in the accompanying
footnotes, and (iv) have been prepared in accordance with GAAP and fairly
present in all material respects the financial condition and results of
operations of the Contributor as of the respective dates thereof and for the
respective periods covered thereby, subject in the case of the

14



--------------------------------------------------------------------------------



 



unaudited Financial Statements to normal year end adjustments and accruals none
of which would be material.
     2.8 Absence of Changes.
     Except for the execution and delivery of this Agreement and the
transactions to take place pursuant hereto on or prior to the Closing Date,
since August 31, 2009, and except as set forth in Section 2.8 of the Disclosure
Schedule there has not been any change, event or development which, individually
or together with other such events, could reasonably be expected to have a
Material Adverse Effect on the Contributor or the Contributed Assets. Without
limiting the foregoing, except as set forth in Section 2.8 of the Disclosure
Schedule, there has not occurred between the Financial Statement Date and the
date hereof:
     (a) any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any of the Contributed Assets in an amount
exceeding $25,000 individually or $100,000 in the aggregate;
     (b) any write-off or write-down, or any determination to write off or write
down, any of the Contributed Assets in an amount exceeding $25,000 individually
or $100,000 in the aggregate;
     (c) any incurrence of a Lien (other than a Permitted Lien) on any
Contributed Asset;
     (d) any entering into, or material amendment, modification, termination
(partial or complete) or granting of a waiver under or giving any consent with
respect to any Assigned License;
     (e) any capital expenditures or commitments for additions to property,
plant or equipment comprising part of the Contributed Assets in an amount
exceeding $10,000 individually or $25,000 in the aggregate;
     (f) any other transaction involving or development affecting the
Contributed Assets outside the ordinary course of business consistent with past
practice; or
     (g) any entering into a Contract or committing to do or engage in any of
the foregoing after the date hereof.
     2.9 No Undisclosed Liabilities.
     Except as expressly reflected or reserved against in the balance sheets
included in the Financial Statements or in the notes thereto, there are no
Liabilities against, relating to or affecting the Contributed Assets other than:
(a) Liabilities that, individually or in the aggregate, are not material to the
Contributed Assets; or (c) Liabilities otherwise expressly disclosed in
Section 2.9 of the Disclosure Schedule.
     2.10 Taxes.

15



--------------------------------------------------------------------------------



 



     (a) All Tax Returns required to be filed by or on behalf of the
Contributor, the nonfiling or late filing of which could result in a lien or
encumbrance on the Contributed Assets or successor or transferee liability for
the Acquiror, have been duly filed on a timely basis and such Tax Returns are
true, complete and correct. All Taxes owed by the Contributor or any Affiliate
of the Contributor, the nonpayment or late payment of which could result in a
lien or encumbrance on the Contributed Assets or successor or transferee
liability for the Acquiror, have been timely paid in full (whether or not shown
on or reportable on such Tax Returns). Taxes which Contributor was required by
applicable Law to withhold or collect in respect to the Contributed Assets have
been withheld or collected and have been paid or are properly held by
Contributor for such payment when due and payable.
     (b) None of the Contributed Assets consists of an equity or other ownership
interest in any other Person. None of the Contributed Assets is subject to any
Lien arising in connection with any failure or alleged failure to pay any Tax.
     (c) There have been no waivers or extensions of any statutes of limitations
with respect to Taxes of the Contributor which could result in a lien or
encumbrance on the Contributed Assets or successor or transferee liability for
the Acquiror. There are no Actions or Proceedings pending, or to the Knowledge
of the Contributor, threatened, with respect to Taxes or Tax Returns of the
Contributor.
     (d) Assuming the Refinery is operated consistent with past practice and the
products produced are the same as those produced immediately prior to the
Closing Date, the income generated by the Contributed Assets will be “qualifying
income” as defined in Section 7704 of the Code.
     2.11 Legal Proceedings.
     Except as disclosed in Section 2.11 of the Disclosure Schedule (with
paragraph references corresponding to those set forth below):
     (a) there are no Actions or Proceedings pending or, to the Knowledge of the
Contributor, threatened against, relating to or affecting the Contributor or the
Contributed Assets;
     (b) there are no Claims or facts, conditions or circumstances that could
reasonably be expected to give rise to any Action or Proceeding that would be
required to be disclosed pursuant to clause (a) above; and
     (c) there are no Orders outstanding against the Contributor that provide
for injunctive relief, or with respect to monetary damages, exceed $25,000, and
that relate to the Contributed Assets.
     2.12 Compliance With Laws and Orders.
     The Contributor has operated the Contributed Assets in compliance in all
material respects with applicable Law. The Contributor is not, and the
Contributor has not, at any time

16



--------------------------------------------------------------------------------



 



within the last three years, been, and has not received any notice that it is or
has at any time within the last three years been, in violation of or in default
under any Law, Assigned License or Order.
     2.13 Real Property.
     (a) With respect to each such parcel of Owned Real Property: (i) the
Contributor has good and marketable title to the Owned Real Property, free and
clear of any Liens except for Permitted Liens; (ii) there are no pending or, to
the Knowledge of the Contributor, threatened, condemnation proceedings, lawsuits
or administrative actions relating to the Owned Real Property; (iii) the legal
description for Owned Real Property contained in the deed thereof describes such
Owned Real Property fully and adequately, the buildings and improvements are
located within the boundary lines of the described parcels of land, are not in
violation of applicable setback requirements, zoning laws and ordinances (and
none of the Owned Real Property or buildings or improvements thereon are subject
to “permitted non-conforming use” or “permitted non-conforming structure”
classification), and do not encroach on any easement that may burden the land,
and the land does not serve any adjoining property for any purpose inconsistent
with the use of the land, except as is set forth on Section 2.13 of the
Disclosure Schedule, the property is not located within any flood plain or
subject to any similar type restriction for which any material Assigned Licenses
have not been obtained and access to the property is provided by paved public
right of way with adequate curb cuts available; (iv) all facilities have
received all approvals of Governmental or Regulatory Authorities (including
Licenses) required in connection with the ownership or operation thereof and
have been operated and maintained in accordance with applicable Laws; (v) except
as set forth in Section 2.13 of the Disclosure Schedule, there are no leases,
subleases, Licenses, concessions, easements, servitudes, rights-of-way,
encumbrances or other Contracts granting to any party or parties the right of
use or occupancy of any portion of the Owned Real Property; (vi) neither the
leases, subleases, Licenses, concessions, easements, servitudes, rights-of-way,
encumbrances or Contracts set forth in Section 2.13 of the Disclosure Schedule
nor the enforcement of any rights thereunder by any party thereto have or may
have a material adverse impact on the Acquiror’s ability to continue to operate
the Owned Real Property as a refinery in the same manner as the Contributor has
operated the same prior to the Closing Date and (vii) with respect to the
easements, licenses and rights-of-way comprising the Owned Real Property, the
Contributor has good and marketable title to or interests therein sufficient to
enable the Acquiror to use and operate the Contributed Assets in a reasonable
and customary manner, free and clear of Liens except Permitted Liens.
     (b) The Contributor has delivered to the Acquiror prior to the execution of
this Agreement true and complete copies of all deeds, leases, mortgages, deeds
of trust, certificates of occupancy, title insurance policies, title reports,
surveys, easements, licenses, rights of way, restrictions and similar documents,
and all amendments thereof, with respect to the Owned Real Property.

17



--------------------------------------------------------------------------------



 



     (c) There are no tenants or other parties in possession of any Owned Real
Property. No Person has any right to purchase, or holds any right of first
refusal to purchase, such properties.
     (d) Except as set forth in Section 2.13 of the Disclosure Schedule, all
public utilities, including, without limitation, water and wastewater, have been
extended to a boundary line of each tract of the Owned Real Property through
adjoining public streets, or if they pass through adjoining private land, do so
in accordance with validly existing easements permitting such use, and all
installation and connection charges necessary to use such public utilities have
been paid in full. All facilities located on the Owned Real Property are
supplied with utilities and other services, including gas, electricity, water,
telephone, sanitary sewer and storm sewer as are necessary for their current
use, all of which services are in accordance with all applicable Laws and are
provided via public roads or via permanent, irrevocable, appurtenant easements
benefiting the Owned Real Property. The improvements on the Owned Real Property
are in good operating condition and in a state of good maintenance and repair,
ordinary wear and tear excepted, and are adequate and suitable for the purposes
for which they are presently being used and there are no condemnation or
appropriation proceedings pending or, to the Knowledge of the Contributor,
threatened, against any such Owned Real Property or the improvements thereon.
     2.14 Tangible Personal Property; Contributed Assets.
     (a) The Contributed Assets, when coupled with the right vested in the
Acquiror to use the Retained Refinery Related Assets pursuant to Section 1.2(c)
and the benefits of the Ingress/Egress Easement, are sufficient to conduct the
operations at the Refinery in the ordinary course consistent with past practices
and there are no other assets that are material to the conduct of the operations
at the Refinery. The Contributor is in possession of and has good title to, or
has valid leasehold interests in or valid rights under Contract to use, all
Tangible Property included in the Contributed Assets, including all tangible
personal property reflected on the balance sheets included in the Financial
Statements, other than property disposed of since such date in the ordinary
course of business consistent with past practice. All such tangible personal
property is free and clear of all Liens, other than Permitted Liens and Liens
disclosed in Section 2.14 of the Disclosure Schedule, its use complies in all
material respects with all applicable Laws and Orders and is in good working
condition, ordinary wear and tear excepted, and is suitable for the purposes for
which it is now being used in the operations at the Refinery.
     (b) No equity interest in any Person is included in the Contributed Assets.
     2.15 Intellectual Property Rights.
     The Contributor does not own or use any material interests in any
Intellectual Property in connection with the ownership or operation of the
Contributed Assets, other than off-the-shelf software available from various
sources in the ordinary course of business.
     2.16 Contracts.

18



--------------------------------------------------------------------------------



 



     There are no Contracts that are material or necessary to the ownership of
operation of the Contributed Assets other than the Tolling Agreement.
     2.17 Licenses.
     Section 1.1(d) of the Disclosure Schedule contains a true and complete list
of all Licenses and pending applications for Licenses required or used in the
operation of the Refinery and the Contributed Assets, setting forth the grantor,
the grantee, the function and the expiration and renewal date of each. Prior to
the date hereof, the Contributor has delivered to the Acquiror true and complete
copies of all such Licenses. Except as disclosed in Section 2.17 of the
Disclosure Schedule:
     (a) the Contributor owns or validly holds all Assigned Licenses;
     (b) each Assigned License is valid, binding and in full force and effect
and is transferable to the Acquiror in accordance with this Agreement;
     (c) the Contributor is not and the Contributor has not received any written
notice that it is, in default (or with the giving of notice or lapse of time or
both, would be in default) under any Assigned License; and
     (d) there has been no indication that any Assigned License may be issued,
renewed, modified or revoked on terms or conditions or other than those
currently in effect.
     2.18 Insurance.
     Section 2.18 of the Disclosure Schedule contains a true and complete list
(including the names of the insurers and the names of the Persons to whom such
policies have been issued) of all liability and property insurance policies
currently in effect that insure the Contributed Assets or affect or relate to
the ownership, use or operation of any of the Contributed Assets and that
(a) have been issued to the Contributor or (b) have been issued to any Person
(other than the Contributor) for the benefit of the Contributor. Each policy
listed in Section 2.18 of the Disclosure Schedule is valid and binding and in
full force and effect. All premiums due under such policies have been paid, and
neither Contributor nor any other Person to whom such policy has been issued has
received any written notice of cancellation, non-renewal or termination in
respect of any such policy or is in default thereunder. Neither Contributor nor
any other Person to whom such policy has been issued has received notice that
any insurer under any policy referred to in this Section 2.18 is denying
liability with respect to an unresolved claim thereunder or defending such claim
under a reservation of rights clause.
     2.19 Environmental Matters.
     (a) Except as disclosed in Section 2.19 of the Disclosure Schedule, the
ownership, use and operation by the Contributor of the Contributed Assets have
been, are and will be on the Closing Date, in compliance with all Environmental
Laws, and no Environmental Action has been filed, commenced or, to the
Contributor’s Knowledge, threatened against Contributor or, to Contributor’s
Knowledge, against any of the past

19



--------------------------------------------------------------------------------



 



owners and operators of the Contributed Assets for failure to so comply or for
recovery of any Losses by any Person relating to the Release of Hazardous
Materials.
     (b) The Contributor has made timely applications for and received all
Environmental Permits required to own and operate the Contributed Assets, such
Environmental Permits are valid and in effect and the Contributor is in
compliance with such Environmental Permits.
     (c) The Contributor has not disposed of, sent or arranged for the
transportation of Hazardous Materials at or to a site, or owned, leased, used or
operated a site, that pursuant to CERCLA or any similar or analogous state law,
has been placed or is proposed to be placed (by the United State Environmental
Protection Agency (the “EPA”) or similar state authority) on the “National
Priorities List” or any similar list.
     (d) Except as disclosed in Section 2.19 of the Disclosure Schedule, the
Contributor has not been identified by EPA or similar state authority as a
potentially responsible party under CERCLA or any similar or analogous state law
with respect to any site.
     (e) Except as disclosed in Section 2.19 of the Disclosure Schedule, no
Hazardous Material has been generated, transported or disposed of by or on
behalf of the Contributor at any site for which Environmental Law requires
(i) notice to any Person, (ii) further investigation, or (iii) any form of
response action.
     (f) Section 2.19 of the Disclosure Schedule lists all underground storage
tanks located on the Owned Real Property. The Contributor has secured all
necessary Environmental Permits for said tanks and there have been no Releases
from said tanks for which Environmental Law requires (i) notice to any Person,
(ii) further investigation or (iii) any form of response action.
     (g) Except as set forth on Section 2.19 of the Disclosure Schedule, no
Release, or to the Knowledge of the Contributor, threat of Release of Hazardous
Materials has occurred or is occurring at, on, upon, into or from the Owned Real
Property.
     (h) Except as set forth on Section 2.19 of the Disclosure Schedule, no
Release, or to the Knowledge of Contributor, threat of Release of Hazardous
Materials has occurred or is occurring at, on, upon, from or in any real
property in the vicinity of the Owned Real Property, which by way of migration
or transport through the soil, groundwater or surface water have come, or could
reasonably be expected to come, to be located at, on, upon or under the Owned
Real Property, except as could not reasonably be expected to have a Material
Adverse Effect on the Contributor or the Contributed Assets.
     (i) Except as set forth on Section 2.19 of the Disclosure Schedule, the
Contributor has not agreed to or assumed any responsibility or liability
relating to environmental or health and safety matters under any lease, purchase
agreement, sale agreement, joint venture or any similar agreement relating to
the Contributed Assets.

20



--------------------------------------------------------------------------------



 



     (j) The Contributor has identified and made available to the Acquiror all
environmental investigations, studies, audits, tests and other analyses, whether
in draft or final form, conducted by or for or in the possession of the
Contributor in relation to the Contributed Assets.
     2.20 Substantial Customers.
     (a) Section 2.20 of the Disclosure Schedule lists the ten largest refining
customers of the Contributor, on the basis of actual revenues for services
provided in 2008 and through the eight months ended August 31, 2009.
     (b) No such customer has ceased or materially reduced its use of the
refinery services of the Contributor since August 31, 2009 or, to the Knowledge
of the Contributor, has threatened to cease or materially reduce such purchases,
use, sales or provision of services after the date hereof.
     (c) Except for relationships with Affiliates, and except for the passive
ownership of publicly traded securities that constitute less than 2% of any
Person, with respect to the Contributed Assets, neither the Contributor nor any
director, officer or employee of the Contributor possesses, directly or
indirectly, any financial interest in any Person that is a supplier, customer,
lessor, lessee or competitor of the Contributor.
     2.21 No Powers of Attorney.
     The Contributor does not have any powers of attorney or comparable
delegations of authority outstanding with respect to any Contributed Asset.
     2.22 Solvency.
     The Contributor (i) is not entering into this Agreement with the intent to
hinder, delay or defraud creditors, (ii) is solvent, (iii) will not become
insolvent as a result of the transfers contemplated by this Agreement, (iv) is
capable of paying its debts as they mature, (v) will remain capable of repaying
its debts as they mature after effecting such transfers and (vi) is receiving a
reasonably equivalent value in exchange for the Contributed Assets. The transfer
of the Contributed Assets is not wrongful or fraudulent with respect to the
Contributor’s creditors and no creditor shall be entitled to bring any claim
under any Law against the Contributor or the Acquiror with respect to such
transfer, except related to the Post-Closing Liabilities.
     2.23 Government Contracts.
     The Contributor does not have any Contracts with any agency of the federal
government of the United States or any state or local governmental authority
that relate to the Contributed Assets.
     2.24 Performance of Refining and Other Activities.
     The Contributed Assets, together with the right to use the Retained
Refinery Related Assets, are, in and of themselves, sufficient to adequately
perform the services generally

21



--------------------------------------------------------------------------------



 



expected of a refinery for naphthenic lubricants, distillates, asphalt flux and
other intermediate cuts (the “Product”) and the facilities transferred to
Acquiror are reasonably suited to perform services for the storage of crude oil
and its refining into various grades and quantities of the Product.
     2.25 Investment Representations.
     The Contributor is an “accredited investor” within the meaning of the
federal securities laws. The Contributor has been provided with all of the
information concerning the business, operations, financial condition, results of
operations and prospects of the Parent and its subsidiaries and Affiliates,
including information which is reflected in the Parent’s periodic filings with
the Securities and Exchange Commission, as is necessary for the Contributor to
make an informed investment decision with respect to its taking consideration in
the form of the Units. The Contributor is of sufficient financial resources that
it is able to bear the risks of ownership of the Units, including the complete
loss of the value thereof. The Contributor is accepting the Units for investment
purposes only and not with a view to any distribution thereof within the meaning
of the federal and state securities laws and understands that any Units
delivered to the Contributor hereunder shall be “restricted securities” within
the meaning of federal and state securities laws and that such Units will not be
freely tradable and may not be sold, pledged, gifted or otherwise transferred or
disposed of unless any such transaction is registered or qualified under
applicable federal and state securities laws or such transaction is exempt from
such registration or qualification as evidenced by a written opinion of counsel
addressed to the Parent, which counsel and opinion shall be acceptable to the
Parent.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR
     In order to induce the Guarantor and the Contributor to enter into this
Agreement, the Acquiror and the Parent, hereby, jointly and severally, make the
representations and warranties set forth below. Except as set forth in those
sections of the Disclosure Schedule corresponding to the sections below:
     3.1 Organization.
     Each of the Acquiror and the Parent is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Each of the Acquiror and the Parent has full limited partnership
power, authority and capacity to execute and deliver this Agreement and the
Related Agreements and to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby.
     3.2 Execution and Delivery.
     The execution, delivery and performance of this Agreement and the Related
Agreements by each of the Acquiror and the Parent and the consummation of the
transactions contemplated hereby and thereby, have been duly authorized and
approved by the general partner of the Acquiror and the Parent, and no other
action on the part of the Acquiror is necessary to authorize the execution,
delivery and performance of this Agreement and the Related Agreements by the
Acquiror and the Parent and the consummation of the transactions contemplated
hereby and

22



--------------------------------------------------------------------------------



 



thereby. This Agreement has been duly and validly executed and delivered by the
Acquiror and the Parent and constitutes, and upon the execution and delivery by
the Acquiror and the Parent of the Related Agreements, the Related Agreements
will constitute, legal, valid and binding obligations of the Acquiror and the
Parent, as the case may be, enforceable against the Acquiror and the Parent in
accordance with their terms, assuming valid execution and delivery of this
Agreement and the Related Agreements by the other parties thereto, and except as
enforceability may be limited by bankruptcy, insolvency, reorganizations,
moratorium or other Laws affecting creditors’ rights generally.
     3.3 Authority.
     The Parent and the Acquiror each have full limited partnership power and
authority to conduct the business thereof as and to the extent now conducted and
to own, use and lease its Assets and Properties.
     3.4 No Conflicts.
     The execution and delivery by the Parent and the Acquiror of this Agreement
and the Related Agreements, the performance of their respective obligations
under this Agreement and such Related Agreements and the consummation of the
transactions contemplated hereby and thereby do not and will not:
     (a) conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the organizational documents of the Parent or the
Acquiror;
     (b) conflict with or result in a violation or breach of any term or
provision of any Law or Order applicable to the Parent or the Acquiror or any of
their respective Assets or Properties; or
     (c) (i) conflict with or result in a violation or breach of,
(ii) constitute (with or without notice or lapse of time or both) a default
under, (iii) require the Parent or the Acquiror to obtain any consent, approval
or action of, make any filing with or give any notice to any Person as a result
or under the terms of, (iv) result in or give to any Person any right of
termination, cancellation, acceleration or modification in or with respect to,
(v) result in or give to any Person any additional rights or entitlement to
increased, additional, accelerated or guaranteed payments under, or (vi) result
in the creation or imposition of any Lien upon the Parent or the Acquiror or any
of its assets or properties under any Contract or License to which the Acquiror
is a party or by which any of the Parent’s or the Acquiror’s Assets or
Properties is bound.
     3.5 Governmental Approvals and Filing.
     No consent, approval or action of, filing with or notice to any
Governmental or Regulatory Authority on the part of the Acquiror is required in
connection with the execution, delivery and performance of this Agreement or any
of the Related Agreements or the consummation of the transactions contemplated
hereby or thereby.
     3.6 Units.

23



--------------------------------------------------------------------------------



 



     The Units, when issued and delivered to the Contributor pursuant to this
Agreement, (i) shall have been approved by all necessary partnership action on
the part of the Parent, (ii) shall have been issued and delivered in accordance
with, and entitled to the rights and benefits specified in, the terms of the
applicable governing documents of the Parent, and (iii) shall be duly authorized
and validly issued and will be fully paid and nonassessable, except as such
nonassessability may be affected by matters fully disclosed in the Parent’s
public filings with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended.
     3.7 Parent Disclosures.
     The Parent’s Form 10-K for the year ended December 31, 2008, as
supplemented by its subsequent Forms 10-Q and Forms 8-K, in each case as filed
with the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, do not contain any material misstatements or omissions.
ARTICLE IV
COVENANTS
     4.1 Confidentiality.
     Each of the parties hereto agrees that it shall, and shall cause its
subsidiaries and the officers, employees and authorized representatives of each
of them to, hold in strict confidence all data and information obtained by them
from the other parties hereto (unless such information is required, in legal
counsel’s written opinion, to be disclosed in legal or administrative
proceedings) and shall not, and shall ensure that such subsidiaries, directors,
officers, employees and authorized representatives do not, except as required by
The Nasdaq Global Select Market, the Securities and Exchange Commission or by
Law (in legal counsel’s written opinion), disclose such information to others
without the prior written consent of the party from which such data or
information was obtained.
     4.2 Reacquisition Option.
     (a) Beginning on October 12, 2011, and continuing for 180 days thereafter
(the “Option Period”), the entirety of the Contributed Assets will be subject to
an option to reacquire all of the Contributed Assets, and not just a portion
thereof, from the Acquiror on the terms set forth in this Section 4.2 (the
“Reacquisition”), which option shall be vested in and exercisable (x) in the
first instance, by the Guarantor (or, if directed by the Guarantor, the
Contributor; it being understood that that references to the Guarantor in this
Section 4.2 shall be deemed to include the Contributor if the Contributor is
directed by the Guarantor to exercise such option) in its sole and exclusive
discretion during the first 60 days of the Option Period, and (y) in the second
instance, if the Guarantor does not elect to exercise such option during such
initial 60 day period, the option shall be vested in and exercisable by Scott D.
Martin (“Mr. Martin”) in his sole and exclusive discretion during the remaining
number of days (up to 120 days) included in the Option Period. If, in the first
instance, the Guarantor does not elect to pursue the Reacquisition during and
prior to the expiration of the first 60 days of the Option Period, it shall
provide written notice of such determination to Mr. Martin (the “Guarantor

24



--------------------------------------------------------------------------------



 



Refusal Notice”). Upon receipt of the Guarantor Refusal Notice from the
Guarantor, or upon the expiration of the first 60 days of the Option Period
coupled with the failure of the Guarantor either to have elected to pursue the
Reacquisition (pursuant to the notice procedures specified in clause (c) below)
or delivered the Guarantor Refusal Notice to Mr. Martin, then Mr. Martin, in the
second instance, will be vested with the same option to elect to effect the
Reacquisition during the remaining number of days (up to 120 days) included in
the Option Period. In the event that the Guarantor or Mr. Martin, as applicable,
does not timely elect to exercise its respective right to pursue the
Reacquisition during and prior to the expiration of the Option Period pursuant
to the delivery of the Option Exercise Notice specified in clause (c) below, or
upon the timely election to pursue the Reacquisition, such electing party is
then unable to or does not consummate the Reacquisition strictly in accordance
with the time periods set forth in this Section 4.2, then all such option and
Reacquisition rights will automatically cease to exist and be of no further
force or effect except with respect to remedies relating to a default by such
party after its exercise of the option, which remedies shall survive. The
remaining provisions of this Section 4.2 shall be interpreted on a basis that is
consistent with the intentions of this clause (a).
     (b) Any Reacquisition shall be subject to the satisfaction of each of the
following conditions, which must be true on the date of the notice of exercise
of such option by either the Guarantor or Mr. Martin, as applicable, under this
Section 4.2 and on the closing date of the Reacquisition:
     (i) the Reacquisition must be made in compliance with the terms of the
Amended and Restated Agreement of Limited Partnership of the Parent, as then
amended;
     (ii) the Reacquisition must result, on a proforma basis, in an increase in
the Parent’s anticipated distributable cash flow (calculated in accordance with
the Parent’s customary practices) per outstanding limited partnership unit of
the Parent during the 12 month period beginning at the anticipated closing of
the Reacquisition when compared to the Parent’s anticipated distributable cash
flow (calculated in accordance with the Parent’s customary practices) per
outstanding limited partnership unit of the Parent during the same 12 month
period assuming that no Reacquisition will have occurred;
     (iii) the Reacquisition shall not result in default under any Contract
related to Indebtedness of the Parent or the Acquiror; and
     (iv) Reacquisition must be at fair market value.
     (c) Any election by the Guarantor or Mr. Martin, as applicable, to effect
the Reacquisition must be effected by written notice submitted to the Parent and
the Acquiror during and prior to the expiration of the Option Period (the
“Option Exercise Notice”). The applicable party that elects to effect the
Reacquisition (either the Guarantor or Mr. Martin) shall also provide a courtesy
copy of such Option Exercise Notice to the Contributor (unless the Contributor
is the party exercising the option) and to either the

25



--------------------------------------------------------------------------------



 



Guarantor or Mr. Martin, as applicable, and to Mr. John Gaylord, Chairman of the
Conflicts Committee of Parent. Any Option Notice must (i) state the Guarantor’s
or Mr. Martin’s, as applicable, assertion of the fair market value of the
Contributed Assets as of the anticipated closing date of the Reacquisition, and
(ii) specify the form and dollar amount of consideration to be offered by the
Guarantor or Mr. Martin, as applicable, to the Parent and the Acquiror in
connection with the Reacquisition, which consideration must equate to such fair
market value and may consist of cash, any units of the Parent held by the
Guarantor or its subsidiaries or by Mr. Martin, as applicable, or other cash
equivalents (provided, however, that any consideration other than cash shall be
reasonably acceptable to the Parent).
     (d) During the 120 day period following the Parent’s receipt of the Option
Exercise Notice from the Guarantor or Mr. Martin, as applicable, the Parent and
the Guarantor, the Contributor or Mr. Martin, as applicable, shall then
negotiate in good faith in an effort to mutually agree upon the fair market
value of the Contributed Assets on the anticipated closing date of the
Reacquisition. If the parties are unable to agree on a value, such period may be
extended by mutual consent for a series of 30-day periods wherein the parties
agree to continue to attempt, in good faith, to determine the fair market value.
When one or both parties elect end the discussions at the expiration of the
initial 120-day period or at the end of any respective 30-day extension, the
determination of fair market value shall be determined using the method
identified in (e) below.
     (e) In the event that the Parent and the Guarantor or Mr. Martin, as
applicable, are unable to reach a mutual agreement within the 120-day period
referenced in (d) above as to the fair market value of the Contributed Assets on
the anticipated closing date of the Reacquisition, then the determination of
such fair market value shall be submitted to three independent valuation experts
(the “Appraisers”) with documented experience in valuing assets similar to the
Contributed Assets as follows: (i) one Appraiser shall be selected by the
Guarantor or Mr. Martin, as applicable, (ii) one Appraiser shall be selected by
the Parent, and (iii) one Appraiser shall be selected by the mutual agreement of
the Appraisers selected by the Guarantor or Mr. Martin, as applicable, and the
Parent. The Appraisers selected by the Guarantor or Mr. Martin, as applicable,
and the Parent shall be selected within ten days following the commencement of
the process contemplated by this clause (d) and the third Appraiser shall be
selected by the mutual agreement of the other two Appraisers within ten days
following their selection. Following the selection of the third Appraiser in
accordance with the foregoing procedures, the three selected Appraisers shall
have 120 days to determine the agreed upon fair market value of the Contributed
Assets as of the anticipated closing date of the Reacquisition, an agreement by
any two of the Appraisers as to a fair market value shall be determinative.
     (f) Any determination as to fair market value of the Contributed Assets as
of the anticipated closing date of the Reacquisition pursuant to the procedures
specified in clauses (b) or (c) above, as applicable, shall be binding upon the
Parent, the Acquiror, the Contributor and the Guarantor or Mr. Martin, as
applicable, for all purposes.

26



--------------------------------------------------------------------------------



 



     (g) Upon the determination of the fair market value of the Contributed
Assets as of the anticipated closing date of the Reacquisition (whether through
mutual agreement of the parties or by the Appraisers), the Parent and the
Guarantor or Mr. Martin, as applicable, shall negotiate in good faith the final
documentation relating to the Reacquisition and close the Reacquisition within
180 days following the determination of the fair market value of the Contributed
Assets as noted above.
     (h) Each of the parties hereto acknowledge that the other parties would be
irreparably damaged in the event that any of the provisions of this Section 4.2
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties hereto shall be entitled to
seek preliminary and permanent injunctive relief to prevent breaches of the
provisions of this Section 4.2 by other parties hereto without the necessity of
proving actual damages or of the posting of any bond, and to enforce
specifically the terms and provisions of this Section 4.2, which rights shall be
cumulative and in addition to any other remedy to which the parties hereto be
entitled hereunder or at Law or equity.
     4.3 Cooperation by the Parties.
     (a) Access to Records. The parties acknowledge and agree that after the
Closing, the Guarantor and the Contributor or their respective successors may
need access to information or documents in the control or possession of the
Parent and the Acquiror for the purpose of preparing or filing Tax Returns. The
Parent and the Acquiror shall reasonably cooperate in connection with, and,
during normal business hours, make available for inspection and copying by, the
Guarantor and the Contributor or their respective its successors or
representatives, upon prior written request and at their sole cost and expense,
such records and files of the Guarantor or the Contributor included in the
Contributed Assets reasonably necessary to facilitate the purposes of the
preceding sentence; provided, however, that the Parent and the Acquiror shall be
entitled to require the Guarantor and the Contributor, its successors and
representatives to execute and deliver reasonable confidentiality agreements in
favor of the Acquiror with respect to such records and files and any other
information delivered to such Persons pursuant to this Section 4.3(a).
     (b) Cooperation with Respect to Examinations and Controversies. The Parent,
the Acquiror, the Guarantor and the Contributor shall use all reasonable efforts
to cooperate with each other and their respective representatives, in a prompt
and timely manner, in conjunction with any inquiry, audit, examination,
investigation, dispute or litigation involving any Tax Return (collectively, the
“Tax Disputes”) relating to the Contributed Assets and relating to any federal,
state or local Taxes (i) filed or required to be filed by or for the Guarantor
or the Contributor for any taxable period beginning before the Closing Date, or
(ii) filed or required to be filed by or for the Parent or the Acquiror for any
taxable period ending after the Closing Date. Notwithstanding anything to the
contrary herein, the Contributor shall retain control of any Tax Dispute to the
extent such Tax Dispute arises out of or is related to events or circumstances
prior to the Closing, and the Acquiror shall retain control of any Tax Dispute
to the extent such Tax Dispute arises out of or is related to events or
circumstances after the Closing. Such

27



--------------------------------------------------------------------------------



 



cooperation shall include, but not be limited to, making available to one
another during normal business hours, and within ten days of any reasonable
request therefor, all books, records and information, and the assistance of all
officers and employees, reasonably required in connection with any Tax inquiry,
audit, examination, investigation, dispute, litigation or any other matter. The
parties hereto agree to conduct any investigation or examination hereunder
without causing any material interference or disruption of the operations of the
business of any other party hereto or their Affiliates. The Contributor will
retain, until the expiration of the applicable statutes of limitation (including
any extensions thereof) copies of all Tax Returns, supporting work schedules and
other records relating to Taxes for all taxable years or periods (or portions
thereof) ending on or prior to the Closing Date.
     (c) Cooperation Regarding Environmental Compliance. Contributor shall
prepare, at its cost, or, if already prepared, shall reasonably cooperate with
Acquiror and Parent to provide Acquiror with copies of existing environmental
and related reports and other relevant information, studies and surveys
reasonably within Contributor’s possession or prepared on behalf of or provided
to Contributor relating to each of the following:
     (i) Its evaluation (together with a copy of any report) of the steps taken
in assessing the applicability of the new EPA Greenhouse Gas Rule;
     (ii) A report detailing the size and capability of each heater and boiler
and emissions from each heater and boiler;
     (iii) A report and a copy of any protocols regarding use of flares and
flaring events;
     (iv) An evaluation of any Leak Detection and Repair programs employed at
the refinery and written protocols for conducting the program (if an LDAR is not
in place, then a time-table acceptable to Acquiror by which one will be put in
place);
     (v) An assessment of the amount of benzene and benzene waste produced or
resulting from refinery operations including documentation of the proper
disposal of such waste;
     (vi) Information regarding actions taken or to be taken in response to
findings in the Seepage Report;

28



--------------------------------------------------------------------------------



 



     (vii) Confirmation that it has notified or spoken with and a detailed
summary of the communications with ADEQ regarding the transfer of perunits for
operation of the Contributed Assets.
ARTICLE V
INDEMNIFICATION
     5.1 Indemnification by the Contributor and the Guarantor.
     Solely for the purpose of indemnification under this Section 5.1, the
representations and warranties of the Contributor and the Guarantor in this
Agreement shall be deemed to have been made without regard to any materiality or
Material Adverse Effect qualifiers. Subject to Section 5.8, from and after the
Closing Date, the Contributor and Guarantor, jointly and severally, hereby agree
to indemnify, defend and hold harmless the Acquiror and the Parent and their
respective subsidiaries, managers, directors, officers, members, shareholders,
employees and agents (the “Acquiror Indemnitees”) from and against, and shall
reimburse the Acquiror Indemnitees for, any and all Losses, including without
limitation any Losses arising out of the strict liability of any Person, paid,
imposed on or incurred by the Acquiror Indemnitees, directly or indirectly,
resulting from, caused by, arising out of, or in any way relating to and with
respect to any of, or any allegation of the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of the Contributor or the Guarantor under this Agreement (including the
Disclosure Schedule) or any Related Agreement furnished or to be furnished to
the Acquiror by the Contributor or the Guarantor;
     (b) any non-fulfillment of any indemnity, covenant or agreement on the part
of the Contributor or the Guarantor under this Agreement or any Related
Agreement;
     (c) the Pre-Closing Liabilities;
     (d) any violation of any Environmental Law and the implementation of those
or similar laws, rules or regulations at the state and local level with respect
to matters, occurrences or incidents arising or alleged to have arisen prior to
the date of Closing with respect or related to the Contributed Assets; and
     (e) any violation of any Environmental Law and the implementation of those
or similar laws, rules or regulations at the state and local level with respect
to matters, occurrences or incidents arising or alleged to have arisen at any
time or from time to time with respect or related to the Retained Assets.
     It shall not be necessary for Losses to be suffered as a result of or in
connection with actions taken, made or threatened by any claimant or
Governmental or Regulatory Authority for such Losses to be indemnifiable under
this Article V.
     5.2 Indemnification by the Acquiror.

29



--------------------------------------------------------------------------------



 



     Solely for the purpose of indemnification under this Section 5.2, the
representations and warranties of the Acquiror and the Parent in this Agreement
shall be deemed to have been made without regard to any materiality or Material
Adverse Effect qualifiers. Subject to Section 5.8, from and after the Closing
Date, the Acquiror and the Parent, jointly and severally, hereby agree to
indemnify, defend and hold harmless the Guarantor and the Contributor and their
respective subsidiaries, managers, directors, officers, members, shareholders,
employees and agents (the “Contributor Indemnitees”) from and against, and shall
reimburse the Contributor Indemnitees for, any and all Losses, including without
limitation any Losses arising out of the strict liability of any Person, paid,
imposed on or incurred by the Contributor Indemnitees, directly or indirectly,
resulting from, caused by, arising out of, or in any way relating to and with
respect to any of, or any allegation of the following:
     (a) any breach of or inaccuracy in any representation or warranty on the
part of the Parent or the Acquiror under this Agreement (including the
Disclosure Schedule) or any Related Agreement furnished or to be furnished to
the Contributor by the Acquiror;
     (b) any non-fulfillment of any indemnity, covenant or agreement on the part
of the Parent or the Acquiror under this Agreement or any Related Agreements;
and
     (c) the Post-Closing Liabilities; and
     (d) any violation of any Environmental Law and the implementation of those
or similar laws, rules or regulations at the state and local level with respect
to matters, occurrences or incidents initially arising or alleged to have arisen
after the date of Closing with respect or related to the Contributed Assets.
     5.3 Procedures for Indemnification.
     (a) If there occurs an event that either party asserts is an indemnifiable
event pursuant to Section 5.1 or 5.2, the party seeking indemnification (the
“Indemnitee”) shall promptly provide notice (the “Notice of Claim”) to the other
party or parties obligated to provide indemnification (the “Indemnifying
Party”). Providing the Notice of Claim shall be a condition precedent to any
Liability of the Indemnifying Party hereunder, and the failure to provide prompt
notice as provided herein will relieve the Indemnifying Party of its obligations
hereunder but only if and to the extent that such failure materially prejudices
the Indemnifying Party hereunder. In case any such action shall be brought
against any Indemnitee and it shall provide a Notice of Claim to the
Indemnifying Party of the commencement thereof, the Indemnifying Party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof, with counsel reasonably satisfactory to such Indemnitee
and, after notice from the Indemnifying Party to such Indemnitee of such
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to the Indemnitee hereunder for any legal expenses of other counsel or
any other expenses, in each case subsequently incurred by the Indemnitee, in
connection with the defense thereof other than reasonable costs of
investigation; provided, however, that if the Indemnitee reasonably believes
that counsel for the Indemnifying Party cannot represent both the Indemnitee and
the Indemnifying Party

30



--------------------------------------------------------------------------------



 



because such representation would be reasonably likely to result in a conflict
of interest, then the Indemnitee shall have the right to defend, at the sole
cost and expense of the Indemnifying Party, such action by all appropriate
proceedings. The Indemnitee agrees to reasonably cooperate with the Indemnifying
Party and its counsel in the defense against any such asserted liability. In any
event, the Indemnitee shall have the right to participate at its own expense in
the defense of such asserted liability. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the written consent of each
Indemnitee, consent to entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof the release of the Indemnitee
from all Liability in respect to such claim or litigation or that does not
solely require the payment of money damages by the Indemnifying Person. The
Indemnifying Party agrees to afford the Indemnitee and its counsel the
opportunity to be present at, and to participate in, conferences with all
Persons, including any Governmental or Regulatory Authority, asserting any Claim
against the Indemnitee or conferences with representatives of or counsel for
such Persons. In no event shall the Indemnifying Party, without the written
consent of the Indemnitee, settle any Claim on terms that provide for (i) a
criminal sanction against the Indemnitee or (ii) injunctive relief affecting the
Indemnitee.
     (b) Upon receipt of a Notice of Claim, the Indemnifying Party shall have 20
calendar days (or such shorter period as may be appropriate under the
circumstances) to contest its indemnification obligation with respect to such
claim, or the amount thereof, by written notice to the Indemnitee (the “Contest
Notice”); provided, however, that if, at the time a Notice of Claim is submitted
to the Indemnifying Party the amount of the Loss in respect thereof has not yet
been determined, such 20 day period in respect of, but only in respect of the
amount of the Loss, shall not commence until a further written notice (the
“Notice of Liability”) has been sent or delivered by the Indemnitee to the
Indemnifying Party setting forth the amount of the Loss incurred by the
Indemnitee that was the subject of the earlier Notice of Claim. Such Contest
Notice shall specify the reasons or bases for the objection of the Indemnifying
Party to the claim, and if the objection relates to the amount of the Loss
asserted, the amount, if any, that the Indemnifying Party believes is due the
Indemnitee, and any undisputed amount shall be promptly paid over to the
Indemnitee. If no such Contest Notice is given within such 20 day period, the
obligation of the Indemnifying Party to pay the Indemnitee the amount of the
Loss set forth in the Notice of Claim, or subsequent Notice of Liability, shall
be deemed established and accepted by the Indemnifying Party.
     (c) If the Indemnifying Party fails to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fails reasonably to
contest such Claim in good faith, the Indemnitee, without waiving its right to
indemnification, may assume, at the cost of the Indemnifying Party, the defense
and settlement of such Claim; provided, however, that (i) the Indemnifying Party
shall be permitted to join in the defense and settlement of such Claim and to
employ counsel at its own expense, (ii) the Indemnifying Party shall cooperate
with the Indemnitee in the defense and settlement of such Claim in any manner
reasonably requested by the Indemnitee and (iii) the Indemnitee shall not settle
such Claim without soliciting the views of the Indemnifying Party and giving
them due consideration.

31



--------------------------------------------------------------------------------



 



     (d) The Indemnifying Party shall make any payment required to be made under
this Article in cash and on demand. Any payments required to be paid by an
Indemnifying Party under this Article that are not paid within five business
days of the date on which such obligation becomes final shall thereafter be
deemed delinquent, and the Indemnifying Party shall pay to the Indemnitee,
immediately upon demand, interest at the rate of 10% per annum, not to exceed
the maximum nonusurious rate allowed by applicable Law, from the date such
payment becomes delinquent to the date of payment of such delinquent sums, which
interest shall be considered to be Losses of the Indemnitee.
     5.4 Survival.
     (a) The liability of the Contributor and the Guarantor for their
indemnification obligations arising under Section 5.1 shall be limited to claims
for which an Acquiror Indemnitee delivers written notice to the Contributor or
the Guarantor on or before the 12 month anniversary of the Closing Date;
provided, however, that any indemnification obligation relating to (i)
Sections 2.2, 2.3, 2.19 and 6.13 and any claims with respect to title to the
Contributed Assets and Pre-Closing Liabilities shall not be limited as to time,
(ii) Section 2.10 and shall be limited to claims for which an Acquiror
Indemnitee delivers written notice to the Contributor or the Guarantor on or
before the 30 month anniversary date of the Closing Date, and (iii) the
non-fulfillment of any covenant or agreement shall be limited to claims for
which an Acquiror Indemnitee delivers written notice to the Contributor or the
Guarantor on or before the date at which performance of the covenant is no
longer required.
     (b) The liability of the Parent and the Acquiror for their indemnification
obligations arising under Section 5.2 shall be limited to claims for which a
Contributor Indemnitee delivers written notice to the Parent or the Acquiror on
or before the 12 month anniversary of the Closing Date; provided, however, that
any indemnification obligation relating to (i) Post-Closing Liabilities and
Sections 3.2, 3.3, and 6.13 shall not be limited as to time, and (ii) the
non-fulfillment of any covenant or agreement shall be limited to claims for
which an Contributor Indemnitee delivers written notice to the Parent or the
Acquiror on or before the date at which performance of the covenant is no longer
required.
     (c) All covenants and agreements contained in this Agreement shall survive
for the applicable period required for their performance.
     5.5 Limitations on Indemnification.
     No Indemnifying Party hereto shall have any liability with respect to, or
obligation to indemnify for, Losses under Article V hereof unless the aggregate
amount of Losses for which such Indemnifying Party would, but for the provisions
of this Section 5.5, be liable exceeds, on an aggregate basis, $500,000, it
being agreed that in such event the Indemnifying Party’s obligations under
Article V hereof will take such threshold into account as a deductible and the
Indemnitee will be entitled to receive only amount of such Losses in excess of
such threshold; provided, however, that such threshold shall not apply to losses
related to title to the Contributed

32



--------------------------------------------------------------------------------



 



Assets, the Pre-Closing Liabilities, the Post-Closing Liabilities, Taxes or any
of the matters described in Sections 2.2, 2.3, 2.10, 2.19, 3.2, 3.3, 5.1(b),
5.2(b) and 6.13 hereof. Notwithstanding anything in this Agreement to the
contrary, the maximum indemnification liability of the Contributor and the
Guarantor, on the one hand, and of the Parent and the Acquiror, on the other
hand, shall not exceed $3,000,000; provided, however, that such limitation shall
not apply to any breaches asserted with respect to Sections 2.2, 2.3, 2.19, 3.2
or 3.3 or any claims with respect to title to the Contributed Assets, the
Pre-Closing Liabilities or the Post-Closing Liabilities, in which case the
maximum indemnification liability of the Contributor and the Guarantor, on the
one hand, and the Parent and the Acquiror, on the other hand, shall not exceed
$45,000,000. The Parties confirm that the indemnities and their terms contained
herein are not subject to or qualified by limitations and qualifications of the
indemnities set forth in the Omnibus Agreement.
     5.6 Inconsistent Provisions.
     The provisions of this Article shall govern and control over any
inconsistent provisions of this Agreement or the Related Agreements.
     5.7 Right to Indemnification Not Affected by Knowledge.
     The right to indemnification in accordance with the provisions of this
Article will not be affected by any investigation conducted with respect to, or
any knowledge acquired (or capable of being acquired) at any time, whether
before or after the Closing Date, with respect to the accuracy or inaccuracy of
or compliance with, any representation, warranty, covenant or obligation set
forth in this Agreement or any Related Agreement.
     5.8 SCOPE AND EXPRESS NEGLIGENCE AND STRICT LIABILITY.
          THE INDEMNITIES HEREIN ARE INDEPENDENT OF, AND WILL NOT BE LIMITED BY,
EACH OTHER OR THE COMPARATIVE NEGLIGENCE LAWS OF THE STATE OF TEXAS.
          THE FOREGOING INDEMNITIES SET FORTH IN THIS ARTICLE ARE INTENDED TO BE
ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE
THEREOF, NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE
THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, JOINT,
CONCURRENT, COMPARATIVE, ACTIVE OR PASSIVE OR OTHER FAULT OR STRICT LIABILITY OF
ANY INDEMNIFIED PARTY. WHILE THE PARTIES HERETO ACKNOWLEDGE THAT THE INDEMNITIES
SET FORTH HEREIN MAY RESULT IN THE INDEMNIFICATION OF A PARTY FOR ITS SIMPLE
NEGLIGENCE, IN NO EVENT WILL THESE INDEMNITIES REQUIRE ONE PARTY TO INDEMNIFY,
DEFEND OR HOLD THE OTHER PARTY HARMLESS FOR SUCH OTHER PARTY’S GROSS NEGLIGENCE,
ITS WANTON AND WILLFUL MISCONDUCT, OR FRAUD.
ARTICLE VI
MISCELLANEOUS

33



--------------------------------------------------------------------------------



 



     6.1 Expenses.
     Whether or not the transactions contemplated hereby are consummated, all
costs and expenses (including, without limitation, the fees and expenses of
investment bankers, attorneys and accountants) incurred in connection with this
Agreement and the Related Agreement and the transactions contemplated hereby and
thereby shall be borne by the Acquiror, in the case of costs and expenses
incurred by the Acquiror, and by the Contributor in the case of costs and
expenses incurred by the Contributor.
     6.2 Notices.
     All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be given (and shall be deemed to have been duly
given, if given) by hand delivery, telecopy or mailed by registered or certified
mail, postage prepaid, return receipt requested, as follows:
          (a) If to the Acquiror or the Parent to:
Martin Midstream Partners L.P.
4200 Stone Road
Kilgore, Texas 75662
Attention: Chris Booth
Telephone: (903) 983-6200
Telecopy: (903) 983-6262
with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue, Suite 700
Dallas, Texas 75201
Attention: C. Neel Lemon
Telephone: (214) 953-6954
Telecopy: (214) 661-4954

with a further copy to:
Munsch Hardt Kopf & Harr, P.C.
3800 Lincoln Plaza
500 N. Akard Street
Dallas, Texas 75201-6659
Attention: A. Michael Hainsfurther
Telephone: (214) 855-7567
Telecopy: (214) 978-4356
and a further copy to:
John Gaylord

34



--------------------------------------------------------------------------------



 



5851 San Felipe, Suite 900
Houston, Texas 77057
Telephone: (713) 974-5000
(b) If to the Contributor or the Guarantor to:
Martin Resource Management Corporation
4200 Stone Road
Kilgore, Texas 75662
Attention: Chris Booth
Telephone: (903) 983-6200
Telecopy: (903) 983-6262
with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue, Suite 700
Dallas, Texas 75201
Attention: C. Neel Lemon
Telephone: (214) 953-6954
Telecopy: (214) 661-4954
Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours. Any party may change any address to which
notice is to be given to it by giving notice as provided above of such change of
address.
     6.3 Amendments.
     No supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the party to be bound thereby.
     6.4 Waiver.
     The failure of a party to exercise any right or remedy shall not be deemed
or constitute a waiver of such right or remedy in the future. No waiver of any
of the provisions of this Agreement or the Related Agreements shall be deemed or
shall constitute a waiver of any other provision hereof or thereof (regardless
of whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.
     6.5 Headings.
     The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.
     6.6 Nonassignability.

35



--------------------------------------------------------------------------------



 



     This Agreement shall not be assigned by operation of law or otherwise
without the prior written consent of all parties hereto; provided, however, that
the parties specifically consent to an assignment by the Acquiror to an
Affiliate of the Acquiror.
     6.7 Parties in Interest.
     This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their successors and permitted assigns, and nothing in this
Agreement, expressed or implied, is intended to confer upon any other Person any
rights or remedies of any nature under or by reason of this Agreement.
     6.8 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed to constitute an original, and shall become effective when one
or more counterparts have been signed by each of the parties hereto.
     6.9 Governing Law; Consent to Jurisdiction.
     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, without regard to its conflicts
of law rules. Each of the parties hereto agrees that any Action or Proceeding
brought to enforce the rights or obligations of any party hereto under this
Agreement shall be commenced and maintained in any court of competent
jurisdiction located in Harris County, Texas, and that any Texas State court
sitting in Harris County, Texas or the United States District Court for the
Southern District of Texas sitting in Harris County, Texas shall have exclusive
jurisdiction over any such Action or Proceeding brought by any of the parties
hereto. Each of the parties hereto further agrees that process may be served
upon it by certified mail, return receipt requested, addressed as more generally
provided in Section 6.2 hereof, and consents to the exercise of jurisdiction
over it and its properties with respect to any Action or Proceeding arising out
of or in connection with this Agreement or the transactions contemplated hereby
or the enforcement of any rights under this Agreement.
     6.10 Severability.
     If any term, provision, covenant or restriction of this Agreement is held
by a court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
parties that they would have executed the remaining terms, provisions, covenants
and restrictions without including any of such which may be hereafter declared
invalid, void or unenforceable. In such case, the parties hereto shall promptly
meet and negotiate substitute provisions for those rendered or declared illegal
or unenforceable so as to preserve as nearly as possible the contemplated
economic effects of the transactions contemplated hereby.
     6.11 Entire Agreement.

36



--------------------------------------------------------------------------------



 



     This Agreement and the exhibits and schedules hereto and the Related
Agreements constitute the entire agreement among the parties hereto and
supersede all prior agreements and understandings, oral or written, among the
parties hereto with respect to the subject matter hereof and thereof. There are
no warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as set forth specifically
herein or contemplated hereby.
     6.12 English Language.
     This Agreement, the Related Agreements and all notices or other
communications in connection herewith or therewith shall only be in the English
language.
     6.13 Brokers.
     In addition to the obligations set forth in Article V hereof, each party
shall indemnify and hold the other parties harmless from and against any agent
or holder claiming by or through it for any fee or other compensation due or
allegedly due that broker or agent. The obligations under this Section 6.13
shall be subject to the limitations on liability contained in Article V hereof.
ARTICLE VII
DEFINITIONS
     7.1 Definitions.
     As used herein, the following terms have the meanings set forth below:
     “Agreement” has the meaning set forth in the Preamble.
     “Acquiror” has the meaning set forth in the Preamble.
     “Acquiror Indemnitees” has the meaning set forth in Section 5.1.
     “Actions or Proceedings” means any action, suit, proceeding, arbitration or
any investigation or audit by any Governmental or Regulatory Authority.
     “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified.
     “Appraisers” has the meaning set forth in Section 4.2.
     “Asset Allocation” has the meaning set forth in Section 1.7.
     “Assets and/or Properties” of any Person means all assets and/or properties
of every kind, nature, character and description (whether real, personal or
mixed, whether tangible or intangible, whether absolute, accrued, contingent,
fixed or otherwise and wherever situated), including the goodwill related
thereto, operated, owned or leased by such Person, including, without
limitation, cash, cash equivalents, Investment Assets, accounts and notes
receivable,

37



--------------------------------------------------------------------------------



 



chattel paper, documents, instruments, general intangibles, real estate,
equipment, inventory, goods and Intellectual Property.
     “Assigned Books and Records” has the meaning set forth in Section 1.1(c).
     “Assigned Licenses” has the meaning set forth in Section 1.1(e).
     “Bill of Sale” has the meaning set forth in Section 1.10.
     “Books and Records” means all documents instruments, papers, books and
records, books of account, files and data (including customer and supplier
lists), catalogs, brochures, sales literature, promotional material,
certificates and other documents used in or associated with the ownership of the
Contributed Assets, including, without limitation, financial statements, Tax
Records (including Tax Returns), ledgers, minute books, copies of Contracts,
Licenses and Permits, operating data and environmental studies and plans.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. § 9601 et seq.).
     “Claim” means any action, suit, proceeding, hearing, investigation,
litigation, charge, complaint, claim, Environmental Action or demand.
     “Closing” has the meaning set forth in Section 1.9.
     “Closing Date” has the meaning set forth in Section 1.9.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Common Units” means the Common Units of the Parent.
     “Contest Notice” has the meaning set forth in Section 5.3(b).
     “Contract” means any agreement, lease, evidence of Indebtedness, mortgage,
indenture, security agreement or other contract or agreement (whether written or
oral).
     “Contribution” has the meaning set forth in the Recitals.
     “Contributed Assets” has the meaning set forth in Section 1.1.
     “Contribution Consideration” has the meaning set forth in Section 1.6.
     “Contributor” has the meaning set forth in the Preamble.
     “Contributor Indemnitees” has the meaning set forth in Section 5.2.
     “Deed” has the meaning set forth in Section 1.10.

38



--------------------------------------------------------------------------------



 



     “Disclosure Schedule” means the schedules attached hereto and incorporated
herein by reference of the Contributor, the Guarantor and the Acquiror as
appropriate in the context and as referenced throughout this Agreement.
     “Environmental Action” means any administrative, regulatory or judicial
action, suit, demand, Claim, notice of non-compliance or violation,
investigation, request for information, proceeding, consent order or consent
agreement by any Person relating in any way to any Environmental Law or any
Environmental Permit.
     “Environmental Laws” means any applicable federal, state or local law,
statute, rule, regulation, ordinance or judicial or administrative decision or
interpretation in effect on the date of this Agreement relating to the
environment, human health or safety, pollution or other environmental
degradation or Hazardous Materials, specifically including, without limitation,
CERCLA 42 USC §9601 et seq., RCRA 42 USC 6901 et seq., CAA 42 USC § 7401 et
seq., CWA 33 USCA § 1251 to 1387 and TSCA 15 USCA § 2601 to 2695d.
     “Environmental Permit” means any permit, approval, consent, identification
number, certificate, registration, license or other authorization required under
any Environmental Law.
     “EPA” has the meaning set forth in Section 2.19(c).
     “Financial Statements” has the meaning set forth in Section 2.7(a).
     “GAAP” means United States generally accepted accounting principles
consistently applied (as such term is used in the American Institute of
Certified Public Accountants Professional Standards).
     “Governmental or Regulatory Authority” means any court, tribunal,
arbitrator, authority, agency, commission, official or other instrumentality of
the United States, any foreign country or any domestic or foreign state, county,
city or other political subdivision.
     “Guarantor” has the meaning set forth in the Preamble.
     “Guarantor Refusal Notice” has the meaning set forth in Section 4.2 (a).
     “Hazardous Materials” means (a) petroleum or petroleum products, fractions,
derivatives or additives, natural or synthetic gas, asbestos, urea formaldehyde
foam insulation, polychlorinated biphenyls, radioactive materials and radon gas,
(b) any substances defined as or included in the definition of “hazardous
wastes,” “hazardous materials,” “hazardous substances,” “extremely hazardous
substances,” “restricted hazardous wastes,” “special wastes,” “toxic
substances,” toxic chemicals or “toxic pollutants,” “contaminants” or
“pollutants” or words of similar import under any Environmental Law,
(c) radioactive materials, substances and waste, and radiation, and (d) any
other substance exposure to which is regulated under any Environmental Law or
could give rise to Liability under common law.
     “Indebtedness” of any Person means any obligations of such Person (a) for
borrowed money, (b) evidenced by notes, bonds, indentures or similar
instruments, (c) for the deferred purchase price of goods and services (other
than trade payables incurred in the ordinary course of

39



--------------------------------------------------------------------------------



 



business), (d) under capital leases and (e) in the nature of guarantees of the
obligations described in clauses (a) through (d) above of any other Person.
     “Indemnifying Party” has the meaning set forth in Section 5.3(a).
     “Indemnitee” has the meaning set forth in Section 5.3(a).
     “Ingress/Egress Easement” has the meaning set forth in Section 1.2(d).
     “Initial Agreement” has the meaning set forth in the Recitals.
     “Insurance Proceeds” has the meaning set forth in Section 1.1(f).
     “Intellectual Property” means all patents, copyright registrations,
trademark and service mark registrations, applications for any of the foregoing,
and whether or not registered, all designs, copyrights, trademarks, service
marks, trade names, secret formulae, trade secrets, secret processes, computer
programs, source codes and confidential information, including all rights to any
such property that is owned by and licensed from others and any goodwill
associated with any of the above.
     “Investment Assets” means all debentures, notes and other evidence of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnership, mortgage loans and other
investment or portfolio assets owned of record or beneficially by the
Contributor and issued by any Person other than the Contributor (other than
trade receivables generated in the ordinary course of business).
     “Knowledge of the Contributor,” “the Contributor’s Knowledge,” “Known to
the Contributor,” or other like words mean the knowledge of the Ruben S. Martin,
Robert D. Bondurant, Donald R. Neumeyer and Chris Booth, after due inquiry.
     “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements in effect on the date of this Agreement having the effect of law
of the United States, any foreign country or any domestic or foreign state,
county, city or other political subdivision or of any Governmental or Regulatory
Authority and “Laws” includes, without limitation, all Environmental Laws.
     “Liabilities” means all Indebtedness, Claims, legal proceedings,
obligations, duties, warranties or liabilities, including, without limitation,
STRICT LIABILITY, of any nature (including any undisclosed, unfixed, unknown,
unliquidated, unsecured, unmatured, unaccrued, unasserted, contingent,
conditional, inchoate, implied, vicarious, joint, several or secondary
liabilities), regardless of whether any such Indebtedness, Claims, legal
proceedings, obligations, duties, warranties or liabilities would be required to
be disclosed on a balance sheet prepared in accordance with GAAP or is known as
of the Closing.
     “Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises, Environmental Permits and
similar consents granted or

40



--------------------------------------------------------------------------------



 



issued by any Person and are associated with or necessary to operate the
Contributed Assets in the manner they are currently operated.
     “Liens” means any mortgage, pledge, assessment, security interest, lease,
lien, adverse claims, levy, charge, option, right of first refusal, charges,
debentures, indentures, deeds of trust, easements, rights-of-way, restrictions,
encroachments, licenses, leases, permits, security agreements or other
encumbrance of any kind and other restrictions or limitations on the use or
ownership of real or personal property or irregularities in title thereto or any
conditional sale Contract, title retention Contract or other Contract to give
any of the foregoing.
     “Loss” or “Losses” means any loss, damage, injury, harm, detriment,
Liability, diminution in value, exposure, claim, demand, proceeding, settlement,
judgment, award, punitive damage award, fine, penalty, fee, charge, cost or
expense (including, without limitation, reasonable costs of attempting to avoid
or in opposing the imposition thereof, interest, penalties, costs of preparation
and investigation, and the reasonable fees, disbursements and expenses of
attorneys, accountants and other professional advisors), as well as with,
respect to compliance with the requirements of environmental law, expenses of
remediation and any other remedial, removal, response, abatement, cleanup,
investigative, monitoring, or record keeping costs and expenses.
     “Material Adverse Effect” means with respect any Person, material adverse
changes in or effects on the business, assets, financial condition, results of
operations or prospects of such Person.
     “Mortgagee Policy” has the meaning set forth in Section 1.11(a)(ii).
     “Mr. Martin” has the meaning set forth in Section 4.2(a).
     “Noncompetition Agreement” has the meaning set forth in Section 1.11(b).
     “Notice of Claim” has the meaning set forth in Section 5.3(a).
     “Notice of Liability” has the meaning set forth in Section 5.3(b).
     “Omnibus Agreement” means the Omnibus Agreement, dated November 1, 2002,
among the Acquiror, Guarantor, Parent and Martin Midstream GP LLC.
     “Option Election Notice” has the meaning set forth in Section 4.2.
     “Option Period” has the meaning set forth in Section 4.2.
     “Order” means any writ, judgment, decree, injunction or similar order of
any Governmental or Regulatory Authority (in each such case whether preliminary
or final).
     “Owned Real Property” has the meaning set forth in Section 1.1(b).
     “Owner’s Policy” has the meaning set forth in Section 1.11(a)(ii).

41



--------------------------------------------------------------------------------



 



     “Parties” means the parties to this Agreement.
     “Parent” has the meaning set forth in the Preamble.
     “Permitted Lien” means (a) any Lien for Taxes incurred in the ordinary
course of business not yet due and for which adequate reserves have been
established on the Financial Statements, (b) liens in favor of landlords,
carriers, warehousemen, mechanics, workmen and materialmen and statutory
construction or similar liens arising by operation of law or incurred in the
ordinary course of business for sums not yet due or that are being contested in
good faith as to which adequate reserves exist (to the extent such reserves are
required by GAAP), (c) water rights or claims or title to water, whether or not
shown by the public records, (d) any Lien created by the Acquiror, (e) Liens in
respect of pledges or deposits under workers’ compensation laws or similar
legislation, unemployment insurance or other types of social security or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return of money bonds
and similar obligations, (f) rights reserved to or vested in any Governmental or
Regulatory Authority to control or regulate any real property or interests
therein in any manner, and all Laws of any Governmental or Regulatory Authority,
and (g) matters of title respecting the Owned Real Property shown on the Title
Policy and the Survey.
     “Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association of Governmental or Regulatory Authority.
     “Pre-Closing Liabilities” means all Liabilities of the Contributor, whether
or not disclosed to the Acquiror, that, directly or indirectly, relate to,
result from or arise out of, facts, conduct, conditions or circumstances in
existence on or before the Closing Date, including, without limitation, all
Liabilities listed in Section 1.4 of this Agreement.
     “Post-Closing Liabilities” has the meaning set forth in Section 1.3(b).
     “Refinery” has the meaning set forth in the Recitals.
     “Related Agreements” means the Bill of Sale, the Deed, the Noncompetition
Agreement, the Tolling Agreement, the Omnibus Agreement and any other agreement,
certificate or similar document executed pursuant to this Agreement.
     “Release” means the presence, release, issuance, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment or into
or out of any property, including the movement of Hazardous Materials through
the air, soil, surface water, ground water or property other than as
specifically authorized by (and then only to the extent in compliance with) all
Environmental Laws and Environmental Permits.
     “Retained Assets” has the meaning set forth in Section 1.2.
     “Retained Refinery Related Assets” has the meaning set forth in
Section 1.2(b).

42



--------------------------------------------------------------------------------



 



     “Subordinated Units” means the Class B Subordinated Units of the Parent to
be established by Parent prior to the Closing.
     “Subsidiary” has the meaning set forth in Section 2.3(b).
     “Survey” has the meaning set forth in Section 1.11(a)(iii).
     “Tangible Property” has the meaning set forth in Section 1.1(a).
     “Tax Disputes” has the meaning set forth in Section 4.2(b).
     “Taxes” means any and all taxes, fees, levies, duties, tariffs, import and
other charges imposed by any taxing authority, together with any related
interest, penalties or other additions to tax, or additional amounts imposed by
any taxing authority, and without limiting the generality of the foregoing,
shall include net income taxes, alternative or add-on minimum taxes, gross
income taxes, gross receipts taxes, sales taxes, use taxes, ad valorem taxes,
value added taxes, franchise taxes, profits taxes, license taxes, transfer
taxes, recording taxes, escheat taxes, withholding taxes, payroll taxes,
employment taxes, excise taxes, severance taxes, stamp taxes, occupation taxes,
premium taxes, property taxes, windfall profit taxes, environmental taxes,
custom duty taxes or other governmental fees or other like assessments or
charges of any kind whatsoever.
     “Tax Returns” means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with, any Taxes, including information returns or reports with
respect to backup withholding and other payments to third parties.
     “Title Company” has the meaning set forth in Section 1.11(a)(ii).
     “Title Commitment” has the meaning set forth in Section 1.11(a)(ii).
     “Title Policies” has the meaning set forth in Section 1.11(a)(ii).
     “Tolling Agreement” has the meaning as set forth in Section 1.11(d).
     “Units” means the Common Units and the Subordinated Units.
     “Unit Market Price” means the average closing price of the Common Units on
the Nasdaq Global Select Market over the ten trading days immediately preceding
the first public announcement by Parent of the terms of this Agreement.
     7.2 Other Terms.
     Other terms may be defined elsewhere in the text of this Agreement and
shall have the meaning indicated throughout this Agreement.
     7.3 Other Definitional Provisions.

43



--------------------------------------------------------------------------------



 



     (a) The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not any particular provision of this Agreement.
     (b) The terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa. The terms defined in the neuter or masculine
gender shall include the feminine, neuter and masculine genders, unless the
context clearly indicates otherwise.
     (c) For purposes of this Agreement, “ordinary course of business” shall
include, without limitation, spot service agreements and negotiating contract
renewals consistent with past practices.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS]

44



--------------------------------------------------------------------------------



 



     This Agreement has been duly executed and delivered by the parties on the
date first above written.

                  ACQUIROR:    
 
                MARTIN OPERATING PARTNERSHIP L.P.    
 
                By: Martin Operating GP LLC, its general partner    
 
                By: Martin Midstream Partners L.P., its sole member    
 
                By: Martin Midstream GP LLC, its general partner    
 
           
 
  By:   /s/ Ruben S. Martin    
 
  Name:   Ruben S. Martin, III    
 
  Title:   President and CEO    
 
                CONTRIBUTOR:    
 
                CROSS OIL REFINING & MARKETING, INC.    
 
           
 
  By:   /s/ Ruben S. Martin    
 
  Name:   Ruben S. Martin, III    
 
  Title:   President and CEO    
 
                GUARANTOR:    
 
                MARTIN RESOURCE MANAGEMENT CORPORATION    
 
           
 
  By:   /s/ Ruben S. Martin    
 
  Name:   Ruben S. Martin, III    
 
  Title:   President and CEO    
 
                PARENT:    
 
                MARTIN MIDSTREAM PARTNERS L.P.    
 
                By: Martin Midstream GP LLC, its general partner    
 
           
 
  By:   /s/ Ruben S. Martin    
 
  Name:   Ruben S. Martin, III    
 
  Title:   President and CEO    

45